Exhibit 10.10

 

EXECUTION COPY

 

 

RECEIVABLES PURCHASE AGREEMENT


DATED AS OF JULY 31, 2006


AMONG


AMPHENOL FUNDING CORP.,
AS SELLER,


AMPHENOL CORPORATION,
AS SERVICER


ATLANTIC ASSET SECURITIZATION LLC,
AS CONDUIT PURCHASER


AND


CALYON NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT FOR THE PURCHASERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

 

1

Section 1.1.

Purchase Facility

 

1

Section 1.2.

Purchases; Commitment

 

2

Section 1.3.

Purchased Interest Computation

 

4

Section 1.4.

Non-Liquidation Settlement and Reinvestment Procedures

 

4

Section 1.5.

Liquidation Settlement Procedures

 

5

Section 1.6.

Deemed Collections; Reduction in Investment

 

8

Section 1.7.

Fees

 

8

Section 1.8.

Payments and Computations, Etc

 

9

Section 1.9.

Increased Capital

 

9

Section 1.10.

Requirements of Law

 

10

Section 1.11.

Inability to Determine Euro-Rate

 

11

Section 1.12.

Extension of Termination Date

 

12

 

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

 

12

Section 2.1.

Representations and Warranties; Covenants

 

12

Section 2.2.

Termination Events

 

12

 

 

 

 

ARTICLE III.

INDEMNIFICATION

 

13

Section 3.1.

Indemnities by the Seller

 

13

Section 3.2.

Indemnities by the Servicer

 

14

 

 

 

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

 

15

Section 4.1.

Appointment of the Servicer

 

15

Section 4.2.

Duties of the Servicer

 

16

Section 4.3.

Establishment and Use of Certain Accounts

 

17

Section 4.4.

Enforcement Rights

 

18

Section 4.5.

Responsibilities of the Seller

 

19

Section 4.6.

Servicing Fee

 

19

Section 4.7.

Reporting

 

20

 

 

 

 

ARTICLE V.

THE AGENTS

 

20

Section 5.1.

Appointment and Authorization

 

20

Section 5.2.

Delegation of Duties

 

20

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 5.3.

Exculpatory Provisions

 

21

Section 5.4.

Reliance by Agents

 

21

Section 5.5.

Notice of Termination Events

 

21

Section 5.6.

Non-Reliance on Administrative Agent and Other Purchasers

 

21

Section 5.7.

Administrative Agents and Affiliates

 

22

Section 5.8.

Indemnification

 

22

Section 5.9.

Successor Administrative Agent

 

22

 

 

 

 

ARTICLE VI.

MISCELLANEOUS

 

22

Section 6.1.

Amendments, Etc

 

22

Section 6.2.

Notices, Etc

 

23

Section 6.3.

Successors and Assigns; Participations; Assignments; Opinions of Counsel

 

23

Section 6.4.

Costs, Expenses and Taxes

 

25

Section 6.5.

No Proceedings; Limitation on Payments

 

26

Section 6.6.

GOVERNING LAW AND JURISDICTION

 

26

Section 6.7.

Execution in Counterparts

 

27

Section 6.8.

Survival of Termination

 

27

Section 6.9.

WAIVER OF JURY TRIAL

 

27

Section 6.10.

Sharing of Recoveries

 

27

Section 6.11.

Right of Setoff

 

28

Section 6.12.

Entire Agreement

 

28

Section 6.13.

Headings

 

28

Section 6.14.

Purchasers’ Liabilities

 

28

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT I

Definitions

 

 

EXHIBIT II

Conditions of Purchases

 

 

EXHIBIT III

Representations and Warranties

 

 

EXHIBIT IV

Covenants

 

 

EXHIBIT V

Termination Events

 

 

 

 

 

 

SCHEDULE I

Credit and Collection Policy

 

 

SCHEDULE II

Lock-Box Banks and Lock-Box Accounts

 

 

SCHEDULE III

Trade Names

 

 

SCHEDULE IV

Originators

 

 

SCHEDULE V

UCC Filings

 

 

 

 

 

 

ANNEX A

Form of Information Package

 

 

ANNEX B

Form of Purchase Notice

 

 

ANNEX C

Form of Assumption Agreement

 

 

ANNEX D

Form of Transfer Supplement

 

 

ANNEX E

Form of Amphenol Corporation Undertaking Agreement

 

 

ANNEX F

List of Special Obligors

 

 

ANNEX G

Purchaser Payment Account Information

 

 

ANNEX H

Equivalent Long Term Ratings

 

 

 

--------------------------------------------------------------------------------


 

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of July 31,
2006, among AMPHENOL FUNDING CORP., a Delaware corporation, as seller (the
“Seller”), AMPHENOL CORPORATION, a Delaware corporation (“Customer”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), CALYON NEW YORK BRANCH, a French banking
corporation, duly licensed under the law of the State of New York (“Calyon”), as
Administrative Agent for the Purchasers (in such capacity, the “Administrative
Agent”), and ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability
company (“Atlantic”), as Conduit Purchaser.

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I. References in the Exhibits hereto to the “Agreement” refer
to this Agreement, as amended, supplemented or otherwise modified from time to
time.

 

The Seller has acquired, and may continue to acquire, Receivables from the
Originators, either by purchase or contribution to the capital of the Seller, as
determined from time to time by the Seller and the Originators. The Seller
desires to sell, transfer and assign an undivided variable percentage ownership
interest in the Receivables Pool, and the Purchasers desire to acquire such
undivided variable percentage ownership interest, as such percentage ownership
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by such Purchasers.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1.            Purchase Facility.

 

(a)                                  On the terms and subject to the conditions
hereof, the Seller may, from time to time from the date hereof to but excluding
the Facility Termination Date, request that the Conduit Purchaser make purchases
(each such purchase, a “Purchase”) from the Seller of undivided percentage
ownership interests in (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables (collectively, the “Pool Receivable Assets”), as part of the
Purchased Interest, or, only if the Conduit Purchaser denies such request or is
unable to fund (and provides notice of such denial or inability to the Seller
and the Administrative Agent), ratably request that the Related Committed
Purchasers make Purchases from the Seller of undivided percentage ownership
interests in the Pool Receivable Assets as part of the Purchased Interest from
time to time from the date hereof to but excluding the

 

1

--------------------------------------------------------------------------------


 

Facility Termination Date. Subject to Section 1.4 concerning reinvestments of
Collections, at no time will the Conduit Purchaser have any obligation to make
any such Purchase. Each Related Committed Purchaser hereby agrees, on the terms
and subject to the conditions hereof, to make each such Purchase requested
before the Facility Termination Date pursuant to Section 1.2(a), to the extent
that, after making such Purchase, its individual Investment would not thereby
exceed its Commitment and the Aggregate Investment would not (after giving
effect to all Purchases) exceed the Purchase Limit.

 

(b)                                 The Seller may, upon at least forty-five
(45) days’ written notice to the Administrative Agent, reduce the unused portion
of the Purchase Limit in whole or in part (but not below the amount which would
cause the Aggregate Investment of the Purchasers to exceed their aggregate
Commitment (after giving effect to such reduction)); provided that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
in excess thereof and unless terminated in whole, the Purchase Limit shall in no
event be reduced below $25,000,000.

 

(c)                                  Effective on the Purchase Date of each
Purchase pursuant to Section 1.2 and on the date of each reinvestment pursuant
to Section 1.4, the Seller hereby sells and assigns to the Administrative Agent
for the benefit of the Purchasers (ratably, in proportion to the individual
Investments of the Purchasers, if more than one) an undivided percentage
ownership interest equal to the Purchased Interest in the Pool Receivable Assets
that are owned by the Seller on each such Purchase Date and reinvestment date.

 

Section 1.2.            Purchases; Commitment.

 

(a)                                  Each Purchase hereunder shall be made upon
the Seller’s irrevocable written notice in the form of Annex B delivered to the
Administrative Agent in accordance with Section 6.2 (which notice must be
received by the Administrative Agent before 11:00 a.m., New York City time) at
least two (2) Business Days before the requested Purchase Date, which notice
shall specify: (i) the amount requested to be paid to the Seller (such amount,
which shall be equal to the lesser of (A) the amount requested and (B) the
maximum amount which would not cause the Aggregate Investment of the Conduit
Purchaser and all Related Committed Purchasers to exceed the Purchase Limit or
the Investment of any Related Committed Purchaser to exceed its Commitment),
(ii) the proposed Purchase Date of such Purchase (which shall be a Business
Day), and (iii) a pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Investment as a result of such Purchase.
If the Purchase is requested from the Conduit Purchaser and the Conduit
Purchaser determines, in its sole discretion, to make the requested Purchase,
the Conduit Purchaser shall transfer to the Seller an amount equal to the amount
in payment of its Purchase on the requested Purchase Date. If the Purchase is
requested from the Related Committed Purchasers (in the case where the Conduit
Purchaser determined not to or was unable to make such Purchase), subject to the
terms and conditions hereof, each such Related Committed Purchaser shall
transfer the amount in payment of its ratable share of such Purchase into the
Concentration Account by no later than 1:00 p.m. (New York time) on the Purchase
Date.

 

2

--------------------------------------------------------------------------------


 

(b)                                 On the date of each Purchase, the Conduit
Purchaser (or the Administrative Agent on its behalf) or the Related Committed
Purchasers, shall make available to the Seller in same day funds, at Deutsche
Bank Trust Company Americas, account number 00450634, ABA 021001033, an amount,
subject to the provision set forth in Section 1.2(a), equal to the proceeds of
such Purchase. Such funds shall be remitted by the Servicer to the Seller and 
shall be available for the ordinary business purposes of the Seller or
otherwise, subject to the provisions of the Transaction Documents.

 

(c)                                  [Reserved].

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrative Agent, for the benefit of the Purchasers, a security
interest in all of the Seller’s right, title and interest (including any
undivided interest of the Seller) in, to and under all of the following, whether
now or hereafter owned, existing or arising: (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Box Accounts, the
Concentration Account and all amounts on deposit therein, and all certificates
and instruments, if any, from time to time evidencing such Lock-Box Accounts,
the Concentration Account and amounts on deposit therein, (v) all rights (but
none of  the obligations) of the Seller under the Sale Agreement and (vi) all
proceeds of, and all amounts received or receivable under any or all of, the
foregoing (collectively, the “Pool Assets”). The Administrative Agent, for the
benefit of the Purchasers, shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Administrative
Agent and the Purchasers, all the rights and remedies of a secured party under
any applicable UCC. The Seller hereby authorizes the filing of all financing
statements necessary or in the judgment of the Administrative Agent advisable in
all applicable jurisdictions to reflect and perfect the security interest
granted by the Seller to the Administrative Agent for the benefit of the
Purchasers hereunder.

 

(e)                                  The Seller may, with the written consent of
the Administrative Agent on behalf of the Conduit Purchaser, add additional
Persons as Related Committed Purchasers or cause an existing Related Committed
Purchaser to increase its Commitment in connection with a corresponding increase
in the Purchase Limit; provided, however, that the Commitment of any Related
Committed Purchaser may only be increased with the consent of such Related
Committed Purchaser. Each new Related Committed Purchaser shall become a party
hereto and each Related Committed Purchaser increasing its Commitment shall
increase its Commitment, as the case may be, by executing and delivering to the
Administrative Agent and the Seller an Assumption Agreement in the form of Annex
C hereto which Assumption Agreement shall, in the case of any new Related
Committed Purchaser be executed by each Purchaser then party to this Agreement.

 

3

--------------------------------------------------------------------------------


 

(f)                                    Each Related Committed Purchaser’s
obligation hereunder shall be several, such that the failure of any Related
Committed Purchaser to make a payment in connection with any Purchase hereunder
shall not relieve any other Related Committed Purchaser of its obligation
hereunder to make payment for any Purchase. Further, in the event any Related
Committed Purchaser fails to satisfy its obligation to make a Purchase as
required hereunder, upon receipt of notice of such failure from the
Administrative Agent, subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers shall purchase the defaulting
Related Committed Purchasers’ Commitment Percentage of the related Purchase pro
rata in proportion to their relative Commitment Percentages determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser. Notwithstanding anything in this paragraph (f) to the contrary, no
Related Committed Purchaser shall be required to make a Purchase pursuant to
this paragraph for an amount which would cause the Investment of such Related
Committed Purchaser (after giving effect to such Purchase) to exceed its
Commitment.

 

Section 1.3.                                   Purchased Interest Computation.
The Purchased Interest shall be initially computed on the date of the initial
Purchase hereunder. Thereafter, until the Facility Termination Date, such 
Purchased Interest shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day. On any
Termination Day, the Purchased Interest shall be deemed to be 100%. The
Purchased Interest shall be reduced to zero when (i) the Aggregate Investment
and the Aggregate Yield of all Purchasers shall have been paid in full, (ii) all
amounts owed by the Seller and the Servicer hereunder to each Purchaser, the
Administrative Agent and any other Indemnified Party or Affected Person shall
have been paid in full and (iii) the Servicer shall have received the accrued
Servicing Fee thereon.

 

Section 1.4.                                   Non-Liquidation Settlement and
Reinvestment Procedures. On each day on which Collections are received (or
deemed received) by the Seller or the Servicer and which day is not a
Termination Day, the Servicer, out of such Collections and any Collections
received prior to such day and not previously set aside or paid pursuant to this
Section 1.4 or Section 1.5, shall take the following actions:

 

(a)                                  the Servicer shall remit to Concentration
Account and therein shall, if and to the extent requested by the Administrative
Agent from time to time in its sole discretion, set aside, segregate and hold in
trust, an amount equal to the sum of the accrued and unpaid Servicing Fee and
the accrued and unpaid Aggregate Yield of all Purchasers and all accrued and
unpaid Fees payable pursuant to the Fee Letter, and the Servicer shall
(regardless of whether it has been directed to set aside, segregate and hold
such amounts in trust) on the next Settlement Date, pay from the Concentration
Account (x) to the Purchasers an amount equal to all accrued and unpaid
Aggregate Yield of all Purchasers and Fees payable pursuant to the Fee Letter
(as calculated by the Administrative Agent) for the immediately preceding Fixed
Period and (y) to the Servicer, the accrued and unpaid Servicing Fee; and

 

(b)                                 reinvest such Collections remaining after
application of such Collections as provided in paragraph (a) above and
representing a return of the Aggregate Investment, ratably, in proportion to the
Investments of the Purchasers, in Pool Receivable Assets; provided, however,
that (i) if the Conduit Purchaser has provided

 

4

--------------------------------------------------------------------------------


 

notice (a “Declining Notice”) to the Administrative Agent and the Servicer that
the Conduit Purchaser (a “Declining Conduit Purchaser”) no longer wishes
Collections with respect to any Portion of Investment funded or maintained by it
to be reinvested pursuant to this paragraph (b); (ii) if any Related Committed
Purchaser (an “Exiting Purchaser”) has refused, pursuant to Section 1.12, to
extend its Commitment hereunder; or (iii) if the Seller has provided notice
pursuant to Section 1.6(b) of a reduction in the Aggregate Investment, then (x)
in the case of clause (i) or (ii), the portion of such Collections allocable to
the Declining Conduit Purchaser and/or the Exiting Purchasers (determined
pursuant to the proviso in Section 1.5(c)(2)) shall not be reinvested and shall
instead be held in trust in the Concentration Account for the benefit of such
Purchasers and applied in accordance with Section 1.5(c)(2), below, and (y) in
the case of clause (iii), such Collections shall not be reinvested and shall
instead be held in trust in the Concentration Account for the benefit of all
Purchasers ratably in proportion to their Investments and applied in accordance
with Section 1.5(c)(1); and

 

(c)                                  remit the balance, if any, of such
Collections remaining after the applications provided in paragraphs (a) and (b),
above, to the Seller for its own account. Such Collections remitted to the
Seller shall be available for the ordinary business purposes of the Seller or
otherwise, subject to the provisions of the Transaction Documents.

 

Section 1.5.                                   Liquidation Settlement
Procedures.

 

(a)                                  If at any time other than a Termination
Day, the Purchased Interest is greater than 100%, then the Seller shall not
later than the next Business Day remit to the Administrative Agent, and the
Administrative Agent shall pay to the Purchasers (ratably, based on the
Investment of each such Purchaser) an amount that, when applied to reduce the
Investment of each Purchaser, will cause the Purchased Interest to be less than
or equal to 100%; it being understood that if any such amounts are not so paid
by the Seller a Termination Event shall have occurred and be continuing until
the Purchased Interest is less than or equal to 100%, and the Servicer shall
cease applying Collections pursuant to Section 1.4 and shall instead remit all
Collections to the Administrative Agent for distribution by the Administrative
Agent in accordance with the provisions set forth in paragraph (d) below, until
the Purchased Interest is less than or equal to 100% and no other Termination
Event has occurred and is continuing.

 

(b)                                 On any day following the delivery of a
Declining Notice or Exiting Notice or a notice of a reduction of the Aggregate
Investment pursuant to Section 1.6(b), the Servicer shall deposit or cause to be
remitted to the Administrative Agent for the benefit of the Purchasers (and the
Administrative Agent shall pay such amounts to the Purchasers on the next
Settlement Date with respect to any Portion of Investment pursuant to paragraph
(c) below), all amounts previously set aside in the Concentration Account
pursuant to Section 1.4(b).

 

(c)                                  On any Business Day that is not a
Termination Day, so long as any Declining Conduit Purchaser’s or Exiting
Purchaser’s Investment has not been reduced to zero or the Aggregate Investment
has not been reduced to the amount specified by the

 

5

--------------------------------------------------------------------------------


 

Seller pursuant to Section 1.6(b), the Administrative Agent shall apply the
funds retained in the Concentration Account pursuant to Section 1.4(b) in the
following manner (each such application, a “Partial Liquidation”):

 

(1)                                  First, if the Aggregate Investment has not
been reduced to the amount specified by the Seller pursuant to Section 1.6(b),
the Servicer first shall remit to the Administrative Agent from such Collections
the portion of the Collections retained in the Concentration Account pursuant to
Section 1.4(b) that are allocable to the Investments of all Purchasers, and the
Administrative Agent shall pay from such amounts ratably to all Purchasers in
proportion to their Investments the amount necessary to reduce the Aggregate
Investment to the amount specified by the Seller;

 

(2)                                  Second, after remitting any Collections as
provided in clause (1), Servicer shall remit to the Administrative Agent from
such Collections the portion of the Collections retained in the Concentration
Account that are allocable to the Investments of the Declining Conduit Purchaser
and/or the Exiting Purchasers (determined as set forth in the proviso to this
clause (2)), and the Administrative Agent shall pay from such amounts (A) for
the account of the Conduit Purchaser the amount necessary to reduce the
Investment of the Conduit Purchaser to an amount that is equal to or less than
the Purchase Limit based on the Commitments of all Related Committed Purchasers
at such time that are not Exiting Purchasers, and (B) to the Declining Conduit
Purchaser and each Exiting Purchaser, the amount of such Declining Conduit
Purchaser’s or Exiting Purchaser’s Investment to the extent of such Collections;
provided that solely for purposes of determining such Declining Conduit
Purchaser’s or Exiting Purchaser’s ratable share of such Collections applicable
to its Investment (and not for purposes of calculating any Fees or Yield payable
to such Purchaser hereunder), such Purchaser’s Investment shall be deemed to
remain constant from the date such Purchaser becomes a Declining Conduit
Purchaser or Exiting Purchaser until the date such Declining Conduit Purchaser’s
or Exiting Purchaser’s Investment has been paid in full, except that such
Investments shall be reduced by the amount of any distribution pursuant to
clause (1) of this paragraph (c);

 

(d)                                 On each Termination Day, the Servicer shall
deposit or cause to be remitted to the Administrative Agent, for the benefit of
the Conduit Purchaser and the Related Committed Purchasers, all Collections
received on such day in respect of the Purchased Interest, to be applied by the
Administrative Agent on each Settlement Date thereafter with respect to each
Portion of Investment to the payment in full of (i) the accrued Aggregate Yield,
(ii) the outstanding Investment of each applicable Purchaser, and (iii) all
other amounts payable to the Purchasers and their assigns in respect of
indemnities, fees, costs and expenses hereunder and not covered in clauses
(i) and (ii) of this paragraph (d). On each such day, the Administrative Agent
shall deposit to the account of the Servicer, from the amounts set aside for the
Purchasers pursuant to the preceding sentence which remain after payment in full
of the aforementioned amounts, the accrued Servicing Fee. If there shall be
insufficient funds held by the Administrative Agent following deposits therein
by the Servicer pursuant to the first sentence of this paragraph (d), for the
Administrative Agent to distribute funds in payment in full of the
aforementioned amounts, the Administrative Agent shall distribute such funds on
the next

 

6

--------------------------------------------------------------------------------


 

succeeding Settlement Date (and on each Settlement Date thereafter, if
applicable) in the following order of priority:

 

(1)                                  first, in payment of the accrued Aggregate
Yield and all Fees payable to the Administrative Agent and Purchasers pursuant
to the Fee Letter;

 

(2)                                  second, if Amphenol Corporation or any
Affiliate of Amphenol Corporation is not then the Servicer (and if such amount
has not already been paid by operation of the first sentence of this paragraph
(d)), to the Servicer, in payment of the accrued and unpaid Servicing Fee;

 

(3)                                  third, in reduction to zero of the
Investment of each applicable Purchaser;

 

(4)                                  fourth, in payment of all other amounts
payable to the Purchasers and their assigns in respect of indemnities, fees,
costs and expenses hereunder and not covered in clauses (1) through (3) above;
and

 

(5)                                  fifth, if Amphenol Corporation or any
Affiliate of Amphenol Corporation is the Servicer (and if such amount has not
already been paid by operation of the first sentence of this paragraph (d)), to
its account as Servicer, in payment of the accrued and unpaid Servicing Fee.

 

The Administrative Agent shall distribute such amounts held by it to the
Purchasers entitled thereto on the next succeeding Settlement Date; provided
that if such funds are insufficient on any such Settlement Date to pay all of
the above amounts in full, the Administrative Agent shall pay such amounts to
the Purchasers in the order of priority set forth above, and with respect to any
such category above for which the Servicer shall have insufficient funds to pay
all amounts owing on such date, ratably (based on the amounts in such categories
owing to such Persons) among all such Persons entitled to payment thereof.

 

(e)                                  Following the date on which the Investment
of each Purchaser has been reduced to zero and all accrued Aggregate Yield,
Fees, Servicing Fees and all other amounts payable to the Purchasers, the
Administrative Agent, each Indemnified Party and Affected Person and their
assigns hereunder have been paid in full, (i) the Purchased Interest shall be
reduced to zero, (ii) the Purchasers shall be deemed to have reconveyed to the
Seller all of the Purchasers’ right, title and interest in, to and under the
Receivables, Related Security, Collections and proceeds with respect thereto,
and (iii) the Purchasers shall execute and deliver to the Seller, at the
Seller’s expense, such documents or instruments as are necessary to terminate
the Purchasers’ respective interests in the Receivables, Related Security,
Collections and proceeds with respect thereto. Any such documents shall be
prepared by or on behalf of the Seller. Thereafter, any remaining Collections
shall be solely for the account of the Seller.

 

7

--------------------------------------------------------------------------------


 

Section 1.6.                                   Deemed Collections; Reduction in
Investment.

 

(a)                                  For the purposes of this Agreement:

 

(1)                                  if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of a Dilution, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such reduction or adjustment; and

 

(2)                                  if on any day any of the representations or
warranties in Section 1(m) or Section 3 of Exhibit III is not true with respect
to any Pool Receivable, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in full (Collections deemed to have been
received pursuant to clauses (1) and (2) of this paragraph (a) are hereinafter
sometimes referred to as “Deemed Collections”).

 

(b)                                 If at any time the Seller shall wish to
cause the reduction of Aggregate Investment (but not to commence the
liquidation, or reduction to zero, of the entire Aggregate Investment), the
Seller may do so as follows:

 

(1)                                  the Seller shall give the Administrative
Agent and the Servicer at least two (2) Business Days’ prior written notice
thereof (such notice shall include the amount of such proposed reduction and the
proposed date on which such reduction will commence); and;

 

(2)                                  on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall cause Collections
not to be reinvested pursuant to Section 1.4(b) until the amount thereof not so
reinvested shall equal the desired amount of reduction;

 

provided, that:

 

(A)                              the amount of any such reduction shall be not
less than $5,000,000 and shall be an integral multiple of $1,000,000, and the
entire Aggregate Investment after giving effect to such reduction shall be not
less than $5,000,000 and shall be in an integral multiple of $1,000,000 (unless
the Aggregate Investment  shall have been reduced to zero); and

 

(B)                                the Seller shall choose a reduction amount,
and the date of commencement thereof, so that to the extent practicable such
reduction shall commence and conclude in the same Fixed Period.

 

Section 1.7.                                   Fees. The Seller shall pay to the
Administrative Agent for the benefit of the related Purchasers certain fees in
the amounts and on the dates set forth in one or more letters, dated the date
hereof, each such letter (as amended, supplemented, or otherwise modified from
time to time, a “Fee Letter”) in each case among the Seller, the Servicer, and
the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

Section 1.8.                                   Payments and Computations, Etc.

 

(a)                                  All amounts to be paid or deposited by the
Seller or the Servicer hereunder shall be made without reduction for offset or
counterclaim and shall be paid or deposited no later than 11:00 a.m. (New York
City time) on the day when due in same day funds to the account or accounts
listed on Annex G (as such Annex G may be modified from time to time by the
Administrative Agent by notice to the Servicer and Seller). All amounts received
after 11:00 a.m. (New York City time) will be deemed to have been received on
the next Business Day.

 

(b)                                 The Seller or the Servicer, as the case
may be, shall, to the extent permitted by law, pay interest on any amount not
paid or deposited by the Seller or the Servicer, as the case may be, when due
hereunder, at an interest rate equal to 2.0% per annum above the Base Rate,
payable on demand.

 

(c)                                  All computations of interest under
paragraph (b) and all computations of Yield, Fees and other amounts hereunder
shall be made on the basis of a year of 360 (or 365 or 366, as applicable, with
respect to Yield or other amounts calculated by reference to the Base Rate) days
for the actual number of days elapsed. Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next Business Day and such extension of time shall
be included in the computation of such payment or deposit.

 

Section 1.9.                                   Increased Capital.

 

(a)                                  If any Affected Person reasonably
determines that the existence of or compliance with: (i) any law or regulation
or any change therein or in the interpretation or application thereof, in each
case adopted, issued or occurring after the date hereof, or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement, affects or would affect the amount of capital required or
expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables related to this Agreement or any related
liquidity facility, credit enhancement facility or other commitments of the same
type, then, upon demand by such Affected Person (with a copy to the
Administrative Agent), the Seller shall promptly pay to the Administrative
Agent, for the account of such Affected Person, from time to time as specified
by such Affected Person, additional amounts sufficient to compensate such
Affected Person in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital to be allocable
to the existence of any of such commitments, but (with respect to any single
event or circumstance giving rise to a claim) not for any period more than
ninety (90) days prior to the date of the applicable claim. Each Affected Person
will deliver a certificate of a responsible officer of such Affected person
setting forth (i) the legal, regulatory or other action that is the basis for
the claim, (ii) the amount or amounts  necessary to compensate such Affected
Person for such increased capital and (iii) reasonable detail of the
calculations of the amount necessary to compensate such Lender for such
increased capital, provided, however, that no Affected Person shall be required
to disclose any confidential or tax planning information in any such
certificate. All

 

9

--------------------------------------------------------------------------------


 

determinations, estimates, assumptions, allocations, and the like required for
the determination of such amount or amounts shall be made by each Affected
person in good faith, but a certificate as to such amounts submitted to the
Seller and the Administrative Agent by such Affected Person shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)                                 In determining the additional amounts
necessary to compensate an Affected Person pursuant to paragraph (a) above, such
Affected Person may use any reasonable method of averaging and attribution that
it (in its sole and absolute discretion) shall deem applicable.

 

(c)                                  Notwithstanding the foregoing, the Seller
shall not be obligated to make any payment in respect of any requirement for
increased capital in an amount exceeding the ratio of the Purchase Limit or the
Commitment (as applicable) of the Affected Person under this Agreement to the
aggregate capital commitments of the Affected Person with respect to all
similarly situated and affected facilities in which such Affected Person holds
an interest.

 

(d)                                 Each Affected Person agrees to use
reasonable efforts (consistent with its internal policies and with applicable
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if making such change would avoid the need for, or reduce the amount of,
any amount payable under this Section 1.9 that may thereafter accrue and would
not, in the reasonable judgment of such Affected Person, be otherwise
disadvantageous to such Affected Person.

 

Section 1.10.                             Requirements of Law.

 

(a)                                  If, due to either: (i) any law or
regulation or any change therein or in the interpretation or application
thereof, in each case adopted, issued or occurring after the date hereof, or
(ii) any request, guideline or directive from any central bank or other
Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement, there shall be (x) any increase in
the cost, (y) any reduction in any amount receivable hereunder or (z) any tax of
any kind whatsoever (but excluding taxes imposed on the overall pre-tax net
income of such Affected Person, and franchise taxes imposed on such Affected
Person, by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof) with respect to this Agreement,
any increase in the Purchased Interest or any portion thereof or in the amount
of such Person’s Investment relating thereto, or does or shall change the basis
of taxation of payments to such Affected Person on account of Collections, Yield
or any other amounts payable hereunder to any Affected Person of agreeing to
purchase or purchasing, or maintaining the ownership of, the Purchased Interest
or any portion thereof in respect of which Yield is computed by reference to the
Euro-Rate (any such increased cost, reduction in payment or tax, an “Increased
Cost”), then, upon demand by such Affected Person, the Seller shall promptly pay
to such Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person for such
Increased Cost, but (with respect to any single event or circumstance giving
rise to a claim) not for any period more than ninety (90) days prior to

 

10

--------------------------------------------------------------------------------


 

the date of the applicable claim. Each Affected Person will deliver a
certificate of a responsible officer of such Affected person setting forth
(i) the legal, regulatory or other action that is the basis for the claim,
(ii) the amount or amounts  necessary to compensate such Affected Person for
such Increased Cost and (iii) reasonable detail of the calculations of the
amount necessary to compensate such Lender for such Increased Cost, provided,
however, that no Affected Person shall be required to disclose any confidential
or tax planning information in any such certificate. All determinations,
estimates, assumptions, allocations, and the like required for the determination
of such amount or amounts shall be made by each Affected Person in good faith,
but a certificate as to such amounts submitted to the Seller and the
Administrative Agent by such Affected Person shall be conclusive and binding for
all purposes, absent manifest error.

 

(b)                                 Notwithstanding the foregoing, the Seller
shall not be obligated to make any payment in respect of any requirement for
Increased Cost in an amount exceeding the ratio of the Purchase Limit or the
Commitment (as applicable) of the Affected Person under this Agreement to the
aggregate capital commitments of the Affected Person with respect to all
similarly situated and affected facilities in which such Affected Person holds
an interest.

 

(c)                                  Each Affected Person agrees to use
reasonable efforts (consistent with its internal policies and with applicable
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if making such change would avoid the need for, or reduce the amount of,
any amount payable under this Section 1.10 that may thereafter accrue and would
not, in the reasonable judgment of such Affected Person, be otherwise
disadvantageous to such Affected Person.

 

Section 1.11.                             Inability to Determine Euro-Rate. (a) 
If the Administrative Agent determines before the first day of any Fixed Period
with respect to any Portion of Investment (which determination shall be final
and conclusive) that, by reason of circumstances affecting the interbank
eurodollar market generally, deposits in dollars (in the relevant amounts for
such Fixed Period) are not being offered to banks in the interbank eurodollar
market for such Fixed Period, or adequate means do not exist for ascertaining
the Euro-Rate for such Fixed Period, then until the Administrative Agent
notifies the Seller that the circumstances giving rise to such suspension no
longer exist (a) no Portion of Investment shall be funded at a discount rate
(for the related Yield) determined by reference to the Euro-Rate and (b) the
Yield for any outstanding Portions of Investment then funded at discount rate
(for the related Yield) determined by reference to the Euro-Rate shall, on the
last day of the then current Fixed Period, be converted to discount rate (for
the related Yield) determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any Fixed
Period, the Administrative Agent shall have been notified by any Purchaser or
Liquidity Provider that, such Person has determined (which determination shall
be final and conclusive) that, any enactment, promulgation or adoption of or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by a governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Person with any guideline, request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency

 

11

--------------------------------------------------------------------------------


 

shall make it unlawful or impossible for such Person to fund or maintain any
Portion of Investment at a discount rate (for the related Yield)  based upon the
Euro-Rate, then until the Administrative Agent notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Investment shall be funded at a discount rate (for the related Yield)
determined by reference to the Euro-Rate and (b) the Yield for any outstanding
Portions of Investment then funded at a discount rate (for the related Yield)
determined by reference to the Euro-Rate shall be converted to a discount rate
(for the related Yield) determined by reference to the Base Rate either (i) on
the last day of the then current Fixed Period if such Person may lawfully
continue to maintain such Portion of Investment at a discount rate (for the
related Yield) determined by reference to the Euro-Rate to such day, or
(ii) immediately, if such Person may not lawfully continue to maintain such
Portion of Investment at a discount rate (for the related Yield) determined by
reference to the Euro-Rate to such day.

 

Section 1.12.                             Extension of Termination Date. The
Seller may request the extension of any Related Committed Purchaser’s Commitment
Expiry Date for an additional three hundred and sixty four (364) days from time
to time by providing the Administrative Agent with a written request for such
extension no fewer than sixty (60) days prior to such Related Committed
Purchaser’s Commitment Expiry Date then in effect. The Administrative Agent
shall provide written notice to the Seller on or prior to the thirtieth (30th)
day (the “Consent Date”) before the applicable Related Committed Purchaser’s
Commitment Expiry Date then in effect of its desire to extend (any such
Committed Purchaser an “Extending Committed Purchaser”) or not to so extend such
date; provided, however, that notwithstanding anything to the contrary herein,
failure to provide such notice shall be deemed to be a refusal by such Related
Committed Purchaser to so extend its Commitment Expiry Date. If Related
Committed Purchasers holding less than 100% of the aggregate Commitment of all
Commitments consent to such extension, then the Purchase Limit shall be reduced
to an amount equal to the aggregate of the Commitments of all Related Committed
Purchasers other than the Related Committed Purchasers that do not consent to
such extension.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

 

TERMINATION EVENTS

 

Section 2.1.                                   Representations and Warranties;
Covenants. Each of the Seller, Amphenol Corporation and the Servicer hereby
makes the representations and warranties, and hereby agrees to perform and
observe the covenants, applicable to it set forth in Exhibits III and IV,
respectively.

 

Section 2.2.                                   Termination Events. If any of the
Termination Events set forth in Exhibit V shall occur, the Administrative Agent
may (with the consent of the Majority Purchasers) or shall (at the direction of
the Majority Purchasers), by notice to the Seller, declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred); provided, that the Facility Termination Date
shall occur automatically upon

 

12

--------------------------------------------------------------------------------


 

the occurrence of any event (without any requirement for the passage of time or
the giving of notice) described in paragraphs (f), (g) or (h) of Exhibit V. Upon
any such declaration, occurrence or deemed occurrence of the Facility
Termination Date, the Administrative Agent and each Purchaser shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the New York UCC and
under other applicable law, which rights and remedies shall be cumulative.

 

ARTICLE III.

INDEMNIFICATION

 

Section 3.1.                                   Indemnities by the Seller.
Without limiting any other rights that any Purchaser, Liquidity Provider, the
Administrative Agent or any Program Support Provider or any of their respective
Affiliates, employees, officers, directors, agents, counsel, successors,
transferees or assigns (each, an “Indemnified Party”) may have hereunder or
under applicable law, the Seller hereby agrees to indemnify each Indemnified
Party from and against any and all claims, damages, expenses, costs, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from this
Agreement (whether directly or indirectly), the use of proceeds of purchases or
reinvestments, the ownership of the Purchased Interest, or any interest therein,
or in respect of any Receivable, Related Security or Contract, excluding,
however:  (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party or its employees,
officers, directors, agents or counsel, (b) recourse with respect to any
Receivable to the extent that such Receivable is uncollectible on account of the
insolvency, bankruptcy or lack of credit worthiness of the related Obligor, or
(c) any overall net income taxes or franchise taxes imposed on such Indemnified
Party by the jurisdiction under the laws of which such Indemnified Party is
organized or any political subdivision thereof or in which its Lending Office is
located. Without limiting or being limited by the foregoing, and subject to the
exclusions set forth in the preceding sentence, the Seller shall pay on demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable, the failure of any information contained in an
Information Package to be true and correct, or the failure of any other
information provided to such Indemnified Party by the Seller or Servicer  with
respect to Receivables or this Agreement to be true and correct,

 

(ii)                                  the failure of any representation,
warranty or statement made or deemed made by the Seller (or any of its officers)
under or in connection with this Agreement to have been true and correct as of
the date made or deemed made in all respects when made,

 

(iii)                               the failure by the Seller to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation,

 

13

--------------------------------------------------------------------------------


 

(iv)                              the failure to vest in the Administrative
Agent (for the benefit of the Purchasers) a valid and enforceable: (A) perfected
undivided percentage ownership interest, to the extent of the Purchased
Interest, in the Receivables in, or purporting to be in, the Receivables Pool
and the other Pool Assets, or  (B) first priority perfected security interest in
the Pool Assets, in each case, free and clear of any Adverse Claim,

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the other Pool
Assets, whether at the time of any purchase or reinvestment or at any subsequent
time,

 

(vi)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor thereon) of the Obligor thereon to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
(including a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
goods or services related to such Receivable or the furnishing or failure to
furnish such goods or services or relating to collection activities with respect
to such Receivable,

 

(vii)                           any failure of the Seller, any Affiliate of the
Seller or the Servicer to perform its duties or obligations in accordance with
the provisions hereof or under the Contracts,

 

(viii)                        any products liability or other claim,
investigation, litigation or proceeding arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract,

 

(ix)                                the commingling of Collections at any time
with other funds,

 

(x)                                   any investigation, litigation or
proceeding related to this Agreement or the use of proceeds of purchases or
reinvestments or the ownership of interests in the Receivables or in respect of
any Receivable, Related Security or Contract, or

 

(xi)                                any reduction in the Aggregate Investment as
a result of the distribution of Collections pursuant to Section 1.5, if all or a
portion of such distributions shall thereafter be rescinded or otherwise must be
returned for any reason.

 

Section 3.2.                                   Indemnities by the Servicer.
Without limiting any other rights that any Indemnified Party may have hereunder
or under applicable law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package to be true and correct, or the
failure of any other information provided to such Indemnified Party by, or on
behalf of, the Servicer to be true and correct, (b) the failure of any
representation, warranty or statement made or deemed made by the Servicer (or
any of its officers) under or in connection with this Agreement or any other
Transaction Document to which it is a party to have been true and correct as of
the date made or deemed made in all

 

14

--------------------------------------------------------------------------------


 

respects when made, (c) the failure by the Servicer to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, (d) any dispute, claim, offset or defense of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
resulting from or related to the collection activities with respect to such
Receivable, (e) the commingling of Collections at any time with other funds or
(f) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof or any other Transaction Document to which
it is a party.

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

 

Section 4.1.                                   Appointment of the Servicer.

 

(a)                                  The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section. Until the
Administrative Agent gives notice to Amphenol Corporation (in accordance with
this Section 4.1) of the designation of a new Servicer, Amphenol Corporation is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrative Agent may (with the consent of the
Majority Purchasers) or shall (at the direction of the Majority Purchasers)
designate as Servicer any Person (including itself) to succeed Amphenol
Corporation or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof. Prior to designating such Person, the
Administrative Agent agrees to use reasonable efforts to obtain at least two
competitive bids from Persons acceptable to the Administrative Agent and the
rating agencies then rating the Conduit Purchaser’s Notes, and agrees to
designate as the new Servicer such Person submitting the lowest of such bids;
provided, however, that such Person’s bid meets all requirements of the
Administrative Agent specified in its request for such bids; and provided
further that the failure of the Administrative Agent to obtain such bids shall
not adversely affect the right of the Administrative Agent to designate a new
Servicer pursuant to this Section 4.1(a).

 

(b)                                 Upon the designation of a successor Servicer
as set forth in paragraph (a), Amphenol Corporation agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent determines will facilitate the transition of the
performance of such activities to the new Servicer, and Amphenol Corporation
shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of related records (including all Contracts) and
use by the new Servicer of all licenses, hardware or software necessary or
desirable to collect the Pool Receivables and the Related Security.

 

(c)                                  Amphenol Corporation acknowledges that, in
making their decision to execute and deliver this Agreement, the Administrative
Agent and the Purchasers have relied on Amphenol Corporation’s agreement to act
as Servicer hereunder. Accordingly, Amphenol Corporation agrees that it will not
voluntarily resign as Servicer.

 

15

--------------------------------------------------------------------------------


 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain primarily liable for the performance of the
duties and obligations so delegated, (iii) the Seller and the Administrative
Agent shall have the right to look solely to the Servicer for performance, and
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrative Agent and
the Majority Purchasers shall have consented in writing in advance to such
delegation.

 

(e)                                  The Seller shall provide to the Servicer on
a timely basis all information needed for such servicing, administration and
collection, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.

 

Section 4.2.                                   Duties of the Servicer.

 

(a)                                  The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policies; provided,
however, that the Servicer may not extend the maturity or adjust the Outstanding
Balance of any Pool Receivable, except for any Dilution as to which a deemed
collection is received in accordance with Section 1.6 and as provided in the
last sentence of this Section 4.2(a); it being understood that a write-off on
the Seller’s books with respect to any Pool Receivable in accordance with the
Credit and Collection Policy and without any reduction in the applicable
Obligor’s legal obligation to make payments with respect thereto shall not
itself constitute an adjustment in the Outstanding Balance of the applicable
Pool Receivable. The Servicer shall set aside, for the account of each
Purchaser, the amount of the Collections to which each such Purchaser is
entitled in accordance with Article I. The Seller shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Seller and the Administrative
Agent (individually and for the benefit of each Purchaser), in accordance with
their respective interests, all records and documents (including computer tapes
or disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, the Administrative Agent may direct the Servicer
(whether the Servicer is Amphenol Corporation or any other Person) to commence
or settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security.

 

(b)                                 The Servicer shall, as soon as practicable
following actual receipt of any such collected funds, turn over to the Seller
the collections of any indebtedness that is not a Pool Receivable, less (if
Amphenol Corporation or an Affiliate thereof is not the Servicer), all
reasonable and appropriate out-of-pocket costs and expenses of such Servicer of
servicing, collecting and administering such collections. The Servicer, if other

 

16

--------------------------------------------------------------------------------


 

than Amphenol Corporation or an Affiliate thereof, shall, as soon as practicable
upon demand, deliver to the Seller all records in its possession that evidence
or relate to any indebtedness that is not a Pool Receivable, and copies of
records in its possession that evidence or relate to any indebtedness that is a
Pool Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the later of: (i) the Facility Termination Date and (ii) the date
on which all amounts required to be paid to each Purchaser, the Administrative
Agent and any other Indemnified Party or Affected Person hereunder shall have
been paid in full.

 

After such termination, if Amphenol Corporation or an Affiliate thereof was not
the Servicer on the date of such termination, the Servicer shall promptly
deliver to the Seller all books, records and related materials that the Seller
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

 

Section 4.3.                                   Establishment and Use of Certain
Accounts.

 

(a)                                  Prior to the initial purchase hereunder,
the Seller shall execute and deliver to the relevant Lock-Box Banks and the
Administrative Agent, the Lock-Box Agreements with respect to the Lock-Box
Accounts listed on Schedule II. The Lock-Box Accounts shall be the only accounts
used to receive Collections with respect to the Pool Receivables from the
related Obligors. The Servicer shall on each day on which Collections of Pool
Receivables are received in the Lock-Box Accounts cause such Collections to be
transferred from the Lock-Box Accounts into the Concentration Account.

 

(b)                                 Prior to the initial purchase hereunder, the
Seller shall have entered into a Concentration Account Agreement with the
Concentration Account Bank and deliver an original counterpart thereof to the
Administrative Agent. Any amount in the Concentration Account may be invested by
the Seller (or Servicer on the Seller’s behalf) in Permitted Investments;
provided, however, that such investments shall mature not later than the next
succeeding Settlement Date and any such Permitted Investments shall be credited
to a securities account (as defined in the applicable UCC) over which the
Administrative Agent for the benefit of the Purchasers shall have a first
priority perfected security interest; provided, further, that no amounts in the
Concentration Account may be invested in Permitted Investments unless and until
(x) the Concentration Account shall be eligible to hold Permitted Investments
and (y) the Concentration Account Agreement shall be revised to act as a
securities account control agreement in a manner acceptable to the
Administrative Agent in its sole discretion. All income or other gain from
investment of monies deposited in the Concentration Account shall be deposited
in the Concentration Account immediately upon receipt thereof, and any loss
resulting from Permitted Investments shall be charged to the Concentration
Account.

 

(c)                                  [Reserved].

 

(d)                                 Upon the occurrence and during the
continuation of any Termination Event or an Unmatured Termination Event related
to the Termination Events described in

 

17

--------------------------------------------------------------------------------


 

clauses (e), (i), (j), (k) or (l) of Exhibit V, the Administrative Agent may at
any time thereafter give notice to each Lock-Box Bank and the Concentration
Account Bank that the Administrative Agent is exercising its rights under the
Lock-Box Agreements and the Concentration Account Agreement, as applicable, to
do any or all of the following: (i) to have the exclusive ownership and control
of such Accounts transferred to the Administrative Agent and to exercise
exclusive dominion and control over the funds deposited therein, (ii) to have
the proceeds that are sent to the respective Accounts redirected pursuant to the
Administrative Agent’s instructions, and (iii) to take any or all other actions
permitted under the applicable Lock-Box Agreement and the Concentration Account
Agreement, as applicable. The Seller and the Servicer each hereby agrees that if
the Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables and the Seller and the Servicer
each hereby further agrees to take any other action that the Administrative
Agent may reasonably request to transfer such control. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter shall be sent
immediately to an account designated by the Administrative Agent in writing.

 

Section 4.4.                                   Enforcement Rights.

 

(a)                                  At any time following the occurrence of a
Termination Event:

 

(i)                                     the Administrative Agent may (with the
consent or at the direction of the Majority Purchasers) direct the Obligors that
payment of all amounts payable under any Pool Receivable is to be made directly
to the Administrative Agent or its designee,

 

(ii)                                  the Administrative Agent may (with the
consent or at the direction of the Majority Purchasers) instruct the Seller or
the Servicer to give notice of the Purchaser’s interest in Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of such Purchasers), and the
Seller or the Servicer, as the case may be, shall give such notice at the
expense of the Seller or the Servicer, as the case may be; provided, that if the
Seller or the Servicer, as the case may be, fails to so notify each Obligor, the
Administrative Agent (at the Seller’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors, and

 

(iii)                               the Administrative Agent may (with the
consent or at the direction of the Majority Purchasers) request the Servicer to,
and upon such request the Servicer shall: (A) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to a successor Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Administrative Agent or its designee (for the
benefit of the Purchasers) at a place selected by the Administrative Agent, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner acceptable to the Administrative Agent
and, promptly upon receipt, remit all such

 

18

--------------------------------------------------------------------------------


 

cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrative Agent or its designee.

 

(b)                                 The Seller hereby authorizes the
Administrative Agent (on behalf of each Purchaser), and irrevocably appoints the
Administrative Agent as its attorney-in-fact with full power of substitution and
with full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Administrative Agent, after the occurrence of a Termination Event, to collect
any and all amounts or portions thereof due under any and all Pool Assets,
including endorsing the name of the Seller on checks and other instruments
representing Collections and enforcing such Pool Assets. Notwithstanding
anything to the contrary contained in this subsection, none of the powers
conferred upon such attorney-in-fact pursuant to the preceding sentence shall
subject such attorney-in-fact to any liability if any action taken by it shall
prove to be inadequate or invalid, nor shall they confer any obligations upon
such attorney-in-fact in any manner whatsoever.

 

Section 4.5.                                   Responsibilities of the Seller.

 

(a)                                  Anything herein to the contrary
notwithstanding, the Seller shall: (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrative Agent or the Purchasers of their respective
rights hereunder shall not relieve the Seller from such obligations, and
(ii) pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction. The
Administrative Agent or any of the Purchasers shall not have any obligation or
liability with respect to any Pool Asset, nor shall any of them be obligated to
perform any of the obligations of the Seller, Servicer, Amphenol Corporation or
the Originators thereunder.

 

(b)                                 Amphenol Corporation hereby irrevocably
agrees that if at any time it shall cease to be the Servicer hereunder, it shall
act (if the then-current Servicer so requests) as the data-processing agent of
the Servicer and, in such capacity, Amphenol Corporation shall conduct the
data-processing functions of the administration of the Receivables and the
Collections thereon in substantially the same way that Amphenol Corporation
conducted such data-processing functions while it acted as the Servicer.

 

Section 4.6.                                   Servicing Fee. (a)  Subject to
paragraph (b), the Servicer shall be paid a fee (the “Servicing Fee”) equal to
0.75% per annum of the daily average aggregate Outstanding Balance of the Pool
Receivables. The Aggregate of each Purchaser’s Ratable Share of such fee shall
be paid through the distributions contemplated by Section 1.4 and 1.5, and the
Seller’s Share of such fee shall be paid by the Seller.

 

(b)                                 If the Servicer ceases to be Amphenol
Corporation or an Affiliate thereof, the servicing fee shall be the greater of:
(i) the amount calculated pursuant to paragraph (a), and (ii) an alternative
amount specified by the successor Servicer not to exceed 110% of the aggregate

 

19

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by such successor Servicer in connection
with the performance of its obligations as Servicer.

 

Section 4.7.                                   Reporting. On or prior to the
fifteenth Business Day of each month (the “Report Date”), the Servicer shall
prepare and forward to the Agent an Information Package relating to each
Purchased Interest owned by the Purchasers and the Pool Receivables, as of the
close of business of the Servicer on the preceding Month End Date and (ii) a
certificate of Seller signed on its behalf by its chief financial officer, dated
as of such Month End Date, to the effect that no Termination Event or Unmatured
Termination Event has occurred and is continuing.

 

ARTICLE V.

THE AGENTS

 

Section 5.1.                                   Appointment and Authorization.
(a)  Each Purchaser hereby irrevocably designates and appoints Calyon New York
Branch as the “Administrative Agent” hereunder and authorizes the Administrative
Agent to take such actions and to exercise such powers as are delegated to the
Administrative Agent hereby and to exercise such other powers as are reasonably
incidental thereto. The Administrative Agent shall hold, in its name, for the
benefit of each Purchaser, ratably, the Purchased Interest. The Administrative
Agent shall not have any duties other than those expressly set forth herein or
any fiduciary relationship with any Purchaser, and no implied obligations or
liabilities shall be read into this Agreement, or otherwise exist, against the
Administrative Agent. The Administrative Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Seller or Servicer. Notwithstanding any provision of this Agreement or
any other Transaction Document to the contrary, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to the provision
of any Transaction Document or applicable law.

 

(b)                                 Except as otherwise specifically provided in
this Agreement, the provisions of this  Article  V are solely for the benefit of
the Administrative Agent and the Purchasers, and none of the Seller or Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which the Administrative Agent or any Purchaser may have to the
Seller or the Servicer under the other provisions of this Agreement.

 

(c)                                  In performing its functions and duties
hereunder, the Administrative Agent shall act solely as the agent of the
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller or Servicer
or any of their successors and assigns.

 

Section 5.2.                                   Delegation of Duties. The
Administrative Agent may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

20

--------------------------------------------------------------------------------


 

Section 5.3.                                   Exculpatory Provisions. None of
the Administrative Agent or any of its directors, officers, agents or employees
shall be liable for any action taken or omitted (i) with the consent or at the
direction of the Majority Purchasers or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrative Agent shall not be
responsible to any Purchaser or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, Servicer, or
any of their Affiliates, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Transaction Document, (iii) any failure of
the Seller, any Originator or any of their Affiliates to perform any obligation
or (iv) the satisfaction of any condition specified in Exhibit II. The
Administrative Agent shall not have any obligation to any Purchaser to ascertain
or inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, Originator or any of their Affiliates.

 

Section 5.4.                                   Reliance by Agents. (a)  The
Administrative Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Majority Purchasers, and assurance of its indemnification, as it deems
appropriate.

 

(b)                                 The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Majority Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, and the Administrative Agent.

 

Section 5.5.                                   Notice of Termination Events. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event unless such
Administrative Agent has received notice from any Purchaser, the Servicer or the
Seller stating that a Termination Event or Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event. The Administrative Agent shall take such action concerning a
Termination Event or Unmatured Termination Event as may be directed by the
Majority Purchasers (unless such action otherwise requires the consent of all
Purchasers), but until the Administrative Agent receives such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Administrative Agent deems advisable and
in the best interests of the Purchasers.

 

Section 5.6.                                   Non-Reliance on Administrative
Agent and Other Purchasers. Each Purchaser expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Seller, Amphenol Corporation, Servicer or any
Originator, shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Purchaser represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Purchaser and based on such documents and

 

21

--------------------------------------------------------------------------------

 


 

information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
Amphenol Corporation, Servicer or the Originators, and the Receivables and its
own decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. Except for items specifically required to be delivered
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Purchaser with any information concerning the Seller, Amphenol
Corporation, Servicer or the Originators or any of their Affiliates that comes
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 5.7.                                   Administrative Agents and
Affiliates. Each of the Purchasers and the Administrative Agent and their
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of banking, trust, debt, entity or other business with the Seller,
Amphenol Corporation, Servicer or any Originator or any of their Affiliates and
Calyon New York Branch may exercise or refrain from exercising its rights and
powers as if it were not the Administrative Agent. With respect to the
acquisition of the Eligible Receivables pursuant to this Agreement, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include the Administrative
Agent in its individual capacities.

 

Section 5.8.                                   Indemnification. The
Administrative Agent and each Purchaser hereby covenants and agrees that it
shall not institute against, or join any other Person in instituting against,
any Conduit Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law, for one year and a day after the latest maturing Note
issued by such Conduit Purchaser is paid in full.

 

Section 5.9.                                   Successor Administrative Agent.
The Administrative Agent may, upon at least five (5) days notice to the Seller
and each Purchaser resign as Administrative Agent. Such resignation shall not
become effective until a successor agent is appointed by the Majority Purchasers
and has accepted such appointment. Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents. After any retiring Administrative Agent’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent.

 

ARTICLE VI.

MISCELLANEOUS

 

Section 6.1.                                   Amendments, Etc. No amendment or
waiver of any provision of this Agreement or any other Transaction Document, or
consent to any departure by the Seller or the

 

22

--------------------------------------------------------------------------------


 

Servicer therefrom, shall be effective unless in a writing signed by the
Administrative Agent and each of the Majority Purchasers, and, in the case of
any amendment, by the other parties thereto; and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that to the extent required by any
Conduit Purchaser’s commercial paper program, no such material amendment
(including, for the avoidance of doubt, any addition to the list of Special
Obligors on Annex F) shall be effective until the applicable Rating Agencies for
such Conduit Purchaser have notified the Administrative Agent, in writing, that
such action will not result in a reduction or withdrawal of the rating of any of
such Conduit Purchaser’s Notes; provided, further that no such amendment or
waiver shall, without the consent of each affected Purchaser, (A) extend the
date of any payment or deposit of Collections by the Seller or the Servicer,
(B) reduce the rate or extend the time of payment of Yield, (C) reduce any fees
payable to the Administrative Agent or any Purchaser pursuant to the applicable
Fee Letter, (D) change the amount of the aggregate investment of any Purchaser,
any Purchaser’s pro rata share of the Purchased Interest or any Related
Committed Purchaser’s Commitment, (E) amend, modify or waive any provision of
the definition of “Majority Purchaser” or this Section 6.1, (F) consent to or
permit the assignment or transfer by the Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Days Sales
Outstanding,” “Dilution,” “Dilution Horizon,” “Dilution Ratio,” “Dilution
Reserve,” “Dilution Reserve Percentage,” “Dilution Spike,” “Dilution
Volatility,” “Eligible Receivable,” “Expected Dilution Ratio,” “Loss Horizon
Ratio,” “Loss Reserve,” “Minimum Loss Reserve Percentage,” “Loss Ratio,”
“Servicing Fee Reserve,” or “Termination Event”, or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses. No failure on the
part of the Purchasers or the Administrative Agent to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

Section 6.2.                                   Notices, Etc. All notices and
other communications hereunder shall, unless otherwise stated herein, be in
writing (which shall include facsimile communication) and be sent or delivered
to each party hereto at its address set forth under its name on the signature
pages hereof (or in any Assumption Agreement or Transfer Supplement pursuant to
which it became a party hereto) or at such other address as shall be designated
by such party in a written notice to the other parties hereto. Notices and
communications by facsimile shall be effective when sent (and shall be followed
by hard copy sent by first class mail), and notices and communications sent by
other means shall be effective when received.

 

Section 6.3.                                   Successors and Assigns;
Participations; Assignments; Opinions of Counsel.

 

(a)                                  Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Except as otherwise provided herein, neither
the Seller nor the Servicer may assign or transfer any of its rights or delegate
any of its duties hereunder or under any Transaction Document without the prior
written consent of the Administrative Agent. Each Conduit Purchaser may assign,
participate, grant security interests in or otherwise transfer all or any
portion of the Purchased Interest held by it to any Liquidity Provider or other
financial institution providing liquidity support to such Conduit

 

23

--------------------------------------------------------------------------------


 

Purchaser in connection with its commercial paper program or any other Program
Support Provider with respect to such Conduit Purchaser without prior notice to
or consent from the Seller, the Servicer, any Originator, any other party or any
other condition or restriction of any kind.

 

(b)                                 Participations. Any Purchaser may sell to
one or more Persons (each a “Participant”) participating interests in the
interests of such Purchaser hereunder; provided, however, that no Purchaser
shall grant any participation under which the Participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Transaction
Document. Such Purchaser shall remain solely responsible for performing its
obligations hereunder, and the Seller and the Administrative Agent shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder. A Purchaser shall not agree with a
Participant to restrict such Purchaser’s right to agree to any amendment hereto,
except amendments that require the consent of all Purchasers.

 

(c)                                  Assignments by Certain Related Committed
Purchasers. Any Related Committed Purchaser may assign to one or more Persons
(each a “Purchasing Related Committed Purchaser”), reasonably acceptable to the
Administrative Agent and the Seller, any portion of its Commitment pursuant to a
supplement hereto, substantially in the form of Annex D with any changes as have
been approved by the parties thereto (a “Transfer Supplement”), executed by each
such Purchasing Related Committed Purchaser, such selling Related Committed
Purchaser and the Administrative Agent. Any such assignment by Related Committed
Purchaser cannot be for an amount less than $10,000,000 and there shall not be
more than five Related Committed Purchasers in the aggregate. Upon (i) the
execution of the Transfer Supplement, (ii) delivery of an executed copy thereof
to the Seller and the Administrative Agent and (iii) payment by the Purchasing
Related Committed Purchaser to the selling Related Committed Purchaser of the
agreed purchase price, such selling Related Committed Purchaser shall be
released from its obligations hereunder to the extent of such assignment and
such Purchasing Related Committed Purchaser shall for all purposes be a Related
Committed Purchaser party hereto and shall have all the rights and obligations
of a Related Committed Purchaser hereunder to the same extent as if it were an
original party hereto. The amount of the Commitment of the selling Related
Committed Purchaser allocable to such Purchasing Related Committed Purchaser
shall be equal to the amount of the Commitment of the selling Related Committed
Purchaser transferred regardless of the purchase price paid therefor. The
Transfer Supplement shall be an amendment hereof only to the extent necessary to
reflect the addition of such Purchasing Related Committed Purchaser as a
“Related Committed Purchaser” and any resulting adjustment of the selling
Related Committed Purchaser’s Commitment.

 

(d)                                 Replaceable Related Committed Purchaser. If
any Related Committed Purchaser (a “Replaceable Related Committed Purchaser”)
shall cease to have a short-term debt rating at least equal to the ratings then
assigned by the applicable Rating Agencies to the Notes of the related Conduit
Purchaser (if such a rating is required by the related Conduit Purchaser’s
securitization program), the Administrative Agent may designate a replacement
financial institution (a “Replacement Related Committed Purchaser”), to which
such Replaceable Related Committed Purchaser shall, subject to its receipt of an
amount equal to the aggregate outstanding principal balance of its Investment
and accrued and unpaid Aggregate Yield thereon (and, if applicable, its receipt
(unless a later date for the remittance thereof shall be agreed upon by the

 

24

--------------------------------------------------------------------------------


 

Seller and such Replaceable Related Committed Purchaser) of all amounts claimed
under Section 1.9 and/or 1.10), promptly assign all of its rights, obligations
and Commitment hereunder, together with all of its right, title and interest in,
to and under the Purchased Interest allocable to it, to the Replacement Related
Committed Purchaser in accordance with Section 6.3(c), above. Once such
assignment becomes effective, the Replacement Related Committed Purchaser shall
be deemed to be a “Related Committed Purchaser” for all purposes hereof and such
Replaceable Related Committed Purchaser shall cease to be “Related Committed
Purchaser” for all purposes hereof and shall have no further rights or
obligations hereunder.

 

(e)                                  Assignment by Conduit Purchasers. Each
party hereto agrees and consents (i) to any Conduit Purchaser’s assignment,
participation, grant of security interests in or other transfers of any portion
of, or any of its beneficial interest in, the Purchased Interest (or portion
thereof), including without limitation to any collateral agent in connection
with its commercial paper program and (ii) to the complete assignment by any
Conduit Purchaser of all of its rights and obligations hereunder to any other
Person, and upon such assignment such Conduit Purchaser shall be released from
all obligations and duties, if any, hereunder; provided, however, that such
Conduit Purchaser may not, without the prior consent of its Related Committed
Purchasers, make any such transfer of its rights hereunder unless the assignee
(i) is principally engaged in the purchase of assets similar to the assets being
purchased hereunder and (ii) issues commercial paper or other Notes with credit
ratings substantially comparable to the ratings of the assigning  Conduit
Purchaser. Such Conduit Purchaser shall promptly (i) notify each of the other
parties hereto of such assignment and (ii) take all further action that the
assignee reasonably requests in order to evidence the assignee’s right, title
and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Aggregate Yield therefor shall thereafter accrue at
the rate, determined with respect to the assigning Conduit Purchaser unless the
Seller, the Administrative Agent and the assignee shall have agreed upon a
different Aggregate Yield).

 

(f)                                    Opinions of Counsel. If required by the
Administrative Agent or to maintain the ratings of any Conduit Purchaser, each
Transfer Supplement must be accompanied by an opinion of counsel of the assignee
as to such matters as the Administrative Agent may reasonably request.

 

Section 6.4.                                   Costs, Expenses and Taxes.

 

(a)                                  In addition to the rights of
indemnification granted under Section 3.1, the Seller agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic internal audits by the
Administrative Agent of Pool Receivables) of this Agreement, the other
Transaction Documents and the other documents and agreements to be delivered
hereunder (and all reasonable costs and expenses in connection with any
amendment, waiver or modification of any thereof) (subject to any restrictions
set forth in the Fee Letter for all such costs and expenses for the preparation,
execution and delivery of this Agreement and the other Transaction Documents),
including: (i) Attorney Costs for the Administrative Agent, and its respective
Affiliates and agents with respect thereto and with respect to advising the
Administrative Agent and its respective Affiliates and

 

25

--------------------------------------------------------------------------------


 

agents as to their rights and remedies under this Agreement and the other
Transaction Documents, and (ii) all reasonable costs and expenses (including
Attorney Costs), if any, of the Administrative Agent and its respective
Affiliates and agents in connection with the enforcement of this Agreement and
the other Transaction Documents.

 

(b)                                 The Seller also hereby agrees to pay on
demand any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and agrees to save each
Indemnified Party harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

 

Section 6.5.                                   No Proceedings; Limitation on
Payments. (a)  Each of the Seller, Amphenol Corporation, the Servicer, the
Administrative Agent, the Purchasers, each assignee of the Purchased Interest or
any interest therein, and each Person that enters into a commitment to purchase
the Purchased Interest or interests therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, any
Conduit Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The provision of this
Section 6.5(a) shall survive any termination of this Agreement.

 

(b)                                 The Conduit Purchaser shall not be obligated
to pay any amount pursuant to this Agreement unless the Conduit Purchaser has
excess cash flow from operations or has received funds with respect to such
obligation which may be used to make such payment and which funds or excess cash
flow are not required to repay when due its Notes or any of its other
obligations with respect to its commercial paper program. Any and all claims
against the Conduit Purchaser under this Agreement shall be subordinate to the
claims of the holders of the Notes or the Conduit Purchaser’s other obligations
with respect to its commercial paper program. Any amount which the Conduit
Purchaser does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim, as defined in Section 101(5) of the United States
Bankruptcy Code, against the Conduit Purchaser for any such insufficiency unless
and until the Conduit Purchaser does have excess cash flow or excess funds.

 

Section 6.6.                                   GOVERNING LAW AND JURISDICTION.

 

(a)                                  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT, UNDER THE
LAW OF THE STATE OF NEW YORK, THE VALIDITY OR PERFECTION OF A SECURITY INTEREST
OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY

 

26

--------------------------------------------------------------------------------


 

EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 6.7.                                   Execution in Counterparts. This
Agreement may be executed in any number of counterparts, each of which, when so
executed, shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same agreement.

 

Section 6.8.                                   Survival of Termination. The
provisions of Sections 1.9, 1.10, 3.1, 3.2, 6.4, 6.5, 6.6, 6.9 and 6.14 shall
survive any termination of this Agreement.

 

Section 6.9.                                   WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 6.10.                             Sharing of Recoveries. Each Purchaser
agrees that if it receives any recovery, through set-off, judicial action or
otherwise, on any amount payable or recoverable hereunder in a greater
proportion than should have been received hereunder or otherwise inconsistent
with the provisions hereof, then the recipient of such recovery shall purchase
for cash an interest in amounts owing to the other Purchasers (as return of
Investment or otherwise), without representation or warranty except for the
representation and warranty that such interest is being sold by each such other
Purchaser free and clear of any Adverse Claim created or granted by such other
Purchaser, in the amount necessary to create proportional participation by the
Purchaser in such recovery. If all or any portion of such amount is thereafter
recovered from the recipient, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

27

--------------------------------------------------------------------------------


 

Section 6.11.                             Right of Setoff. During a Termination
Event, each Purchaser is hereby authorized (in addition to any other rights it
may have) to setoff, appropriate and apply (without presentment, demand, protest
or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured).

 

Section 6.12.                             Entire Agreement. This Agreement and
the other Transaction Documents embody the entire agreement and understanding
between the parties hereto, and supersede all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof.

 

Section 6.13.                             Headings. The captions and headings of
this Agreement and any Exhibit, Schedule or Annex hereto are for convenience of
reference only and shall not affect the interpretation hereof or thereof.

 

Section 6.14.                             Purchasers’ Liabilities. The
obligations of each Purchaser under the Transaction Documents are solely the
corporate obligations of such Person. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrative Agent or
any Purchaser, no claim may be made by the Seller or the Servicer or any other
Person against the Administrative Agent or any Purchaser or their respective
Affiliates, directors, members, managers, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by the Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
therewith; and each of Seller and Servicer hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMPHENOL FUNDING CORP.,

 

as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

358 Hall Avenue

 

 

Wallingford, Connecticut 06492

 

 

Attention: Treasurer

 

 

Facsimile: (203) 265-8623

 

 

 

 

 

 

 

 

AMPHENOL CORPORATION,

 

individually and as initial Servicer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

358 Hall Avenue

 

 

Wallingford, Connecticut 06492

 

 

Attention: Treasurer

 

 

Facsimile: (203) 265-8623

 

 

S-1

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC

 

 

as Conduit Purchaser

 

 

 

 

 

By:

CALYON NEW YORK BRANCH,

 

 

 

as Attorney-in-fact

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

c/o Calyon New York Branch, as

 

 

Administrative Agent

 

 

1301 Avenue of the Americas

 

 

Attention: Matthew Croghan

 

 

Telephone: (212) 459-2619

 

 

Facsimile: (212) 459-3258

 

 

S-2

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

1301 Avenue of the Americas

 

 

New York, NY 10019

 

 

Attention: Matthew Croghan

 

 

Telephone: (212) 459-2619

 

 

Facsimile: (212) 459-3258

 

 

S-3

--------------------------------------------------------------------------------


 

 

THE RELATED COMMITTED PURCHASERS:

 

 

 

 

CALYON NEW YORK BRANCH,

 

as a Related Committed Purchaser for ATLANTIC

 

ASSET SECURITIZATION LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Percentage:

100%

 

 

 

 

 

Address:

 

 

1301 Avenue of the Americas

 

 

New York, NY 10019

 

 

Attention: Matthew Croghan

 

 

Telephone: (212) 459-2619

 

 

Facsimile: (212) 459-3258

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT I
DEFINITIONS

 

As used in the Receivables Purchase Agreement and the Purchase and Sale
Agreement (including their respective Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the
Receivables Purchase Agreement.

 

“61-90 Days Past Due Ratio” means for any calendar month the percentage
equivalent to a fraction computed as of the last day of such calendar month
(a) the numerator of which is equal to the sum of the aggregate Outstanding
Balance of Pool Receivables that were 61 to 90 days past due as of the last day
of such calendar month and (b) the denominator of which is the aggregate gross
sales of the Originators during the third month preceding such calendar month.

 

“91-120 Days Past Due Ratio” means for any calendar month the percentage
equivalent to a fraction computed as of the last day of such calendar month
(a) the numerator of which is equal to the sum of the aggregate Outstanding
Balance of Pool Receivables that were 91 to 120 days past due as of the last day
of such calendar month and (b) the denominator of which is the aggregate gross
sales of the Originators during the fourth month preceding such calendar month.

 

“Accounts” means the Lock-Box Account(s) and/or the Concentration Account, as
applicable.

 

“Administrative Agent” means Calyon, as Administrative Agent for the Purchasers.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrative Agent (for the benefit of the Purchasers)
shall not constitute an Adverse Claim.

 

“AFC Note” has the meaning set forth in Section 3.1 of the Purchase and Sale
Agreement.

 

“Affected Person” means any Purchaser, Liquidity Provider, the Administrative
Agent or any other Program Support Provider or any of their Affiliates.

 

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock. For purposes of
this definition, control of a Person shall mean the power, direct or indirect:
(x) to vote 25% or more of the securities having ordinary voting power for the
election of directors of such Person, or (y) to direct or cause the direction of
the management and policies of such Person, in either case whether by ownership
of securities, contract, proxy or otherwise.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

I-1

--------------------------------------------------------------------------------


 

“Aged Receivables Ratio” means for any month the percentage equivalent to a
fraction computed as of the last day of such calendar month (a) the numerator of
which is equal to the sum of (i) the aggregate Outstanding Balance of Pool
Receivables that were 91 to 120 days past due as of the last day of such
calendar month and (ii) (without duplication) the aggregate Outstanding Balance
of Pool Receivables that were less than 121 days past due which, consistent with
the Credit and Collection Policy, were written off as uncollectible during such
calendar month, and (b) the denominator of which is the aggregate gross sales of
the Originators during the fourth month preceding such calendar month.

 

“Aggregate Investment” means the aggregate amount paid to the Seller in respect
of the Purchased Interest by all Purchasers pursuant to the Agreement, as
reduced from time to time by Collections distributed and applied on account of
such Aggregate Investment pursuant to Section 1.5 of the Receivables Purchase
Agreement; provided, that if such Aggregate Investment shall have been reduced
by any distribution, and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Aggregate
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

 

“Aggregate Yield” at any time, means the sum, for each Purchaser of the
aggregate accrued and unpaid Yield with respect to such Purchaser’s Investment
at such time.

 

“Agreement” means the Receivables Purchase Agreement, as used in the Receivables
Purchase Agreement, and the Purchase and Sale Agreement, as used in the Purchase
and Sale Agreement.

 

“Alternate Rate” for any Fixed Period for any Purchased Interest (funded other
than through the issuance of Notes), means an interest rate per annum equal to:
(a) the Euro Rate for such Fixed Period plus the Applicable Spread, or (b) in
the sole discretion of the Administrative Agent the Base Rate for such Fixed
Period; provided, however, that the “Alternate Rate” for any day while a
Termination Event exists shall be an interest rate equal to 2.00% per annum
above the Base Rate in effect on such day.

 

“Amphenol Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
of capital stock representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding shares of capital stock of
Amphenol Corporation, (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Amphenol Corporation by Persons who
were neither (i) nominated by the board of directors of Amphenol Corporation nor
(ii) appointed by directors so nominated, or (c) the acquisition of direct or
indirect Control of Amphenol Corporation by any Person or group.

 

“Amphenol Corporation Undertaking Agreement” means an agreement substantially in
the form of Annex E of the Receivables Purchase Agreement.

 

“Amphenol Person” means each of Amphenol Corporation, each Originator and each
other Subsidiary or Affiliate of Amphenol Corporation.

 

I-2

--------------------------------------------------------------------------------


 

“Applicable Spread” means, (i) 0.575% if the long-term senior unsecured rating
of Amphenol Corporation is at least BBB from S&P and Baa2 from Moody’s or if the
Consolidated Ratio is less than 0.5:1.0, (ii) 0.700% if the long-term senior
unsecured rating of Amphenol Corporation is BBB- from S&P and Baa3 from Moody’s
or if the Consolidated Ratio is greater than or equal to 0.5:1.0 but less than
1.0:1.0, (iii) 0.825% if the long-term senior unsecured rating of Amphenol
Corporation is BB+ from S&P and Ba1 from Moody’s or if the Consolidated Ratio is
greater than or equal to 1.0:1.0 but less than 2.0:1.0, (iv) 1.075% if the
long-term senior unsecured rating of Amphenol Corporation is BB from S&P and Ba2
from Moody’s or if the Consolidated Ratio is greater than or equal to 2.0:1.0
but less than 2.5:1.0 and (v) 1.325%, if the long-term senior unsecured rating
of Amphenol Corporation is less than BB from S&P or less than Ba2 from Moody’s
and the Consolidated Ratio is greater than or equal to 2.5:1.0.

 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to the Receivables Purchase Agreement.

 

“Atlantic” means Atlantic Asset Securitization LLC, a Delaware limited liability
company.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” for any Fixed Period for any Purchased Interest means a fluctuating
interest rate per annum equal to the higher of:

 

(a)                                  the interest rate established by the
Administrative Agent from time to time as its “base rate,” “prime rate” or other
similar rate; and

 

(b)                                 2.00% per annum above the Federal Funds Rate
for such date.

 

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, Amphenol
Corporation or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Wallingford, Connecticut, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

 

“Calyon” means Calyon New York Branch, a French banking corporation, duly
licensed under the laws of the State of New York.

 

I-3

--------------------------------------------------------------------------------


 

“Change in Control” means that Amphenol Corporation ceases to own, directly or
indirectly, (a) 100% of the capital stock of the Seller or (b) a majority of the
capital stock of any Originator.

 

“Closing Date” means July 31, 2006.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Amphenol Corporation, the Seller or the Servicer in
payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Deemed Collections and (c) all other proceeds of such
Pool Receivable.

 

“Commitment” means, with respect to each Related Committed Purchaser, the
maximum amount which such Purchaser is obligated to pay under the Receivables
Purchase Agreement on account of all Purchases, as set forth below its signature
to the Receivables Purchase Agreement or in the Assumption Agreement pursuant to
which it became a Purchaser, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 6.3(c) of the Receivables Purchase
Agreement or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b) of the Receivables Purchase Agreement.

 

“Commitment Expiry Date” means for any Related Committed Purchaser, initially
July 30, 2007, as such date may be extended from time to time in the sole
discretion of such Related Committed Purchaser pursuant to Section 1.12 of the
Receivables Purchase Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Concentration Account” means that certain bank account in the name of the
Seller numbered 00450634 and maintained at Deutsche Bank Trust Company Americas,
which is (i) pledged on a first priority basis to the Administrative Agent
pursuant to Section 1.2(d) of the Receivables Purchase Agreement, and
(ii) governed by the Concentration Account Agreement.

 

“Concentration Account Agreement” means the blocked account agreement among the
Seller, the Administrative Agent and the Concentration Account Bank, as the same
may be amended, supplemented, amended and restated, or otherwise modified from
time to time in accordance with the Agreement.

 

“Concentration Account Bank” means the bank maintaining the Concentration
Account.

 

“Conduit Purchaser” means Atlantic, any successor or permitted assignee of
Atlantic and any Person that becomes a Purchaser under the Receivables Purchase
Agreement, that funds its Purchases with Notes and that is not a Related
Committed Purchaser.

 

I-4

--------------------------------------------------------------------------------


 

“Consolidated Ratio” means the “Consolidated Leverage Ratio” as defined in the
Credit Agreement dated as of July 15, 2005 among Amphenol Corporation and
certain of its subsidiaries, Bank of America, N.A. as Administrative Agent and
the lenders party thereto, as amended, restated or modified from time to time.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“CP Rate” for any Fixed Period for the Purchased Interest means, to the extent
the Conduit Purchaser funds such Purchased Interest for such Fixed Period by
issuing Notes, the sum of (i) the rate per annum (or if more than one rate, the
weighted average of the rates) at which Notes of the Conduit Purchaser having a
term equal to such Fixed Period and to be issued to fund such Purchased Interest
may be sold by any placement agent or commercial paper dealer selected by the
Administrative Agent on behalf of the Conduit Purchaser, as agreed between each
such agent or dealer and the Administrative Agent and notice of which has been
given by the Administrative Agent to the Servicer; provided if the rate (or
rates) as agreed between any such agent or dealer and the Agent for any Fixed
Period for any portion of the Purchased Interest is a discount rate (or rates),
then such rate shall be the rate (or if more than one rate, the weighted average
of the rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum, plus (ii) commissions of placement
agents and dealers in respect of such commercial paper and other costs
associated with the issuance of such commercial paper, including, without
limitation, issuing and paying agent fees, in each case expressed as an
interest-bearing rate per annum, plus (iii) at any time when a Termination Event
shall have occurred and be continuing, 2.00% per annum.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Amphenol Corporation in effect on the date of the Purchase and Sale Agreement
and described in Schedule I to the Receivables Purchase Agreement, as modified
in compliance with the Receivables Purchase Agreement and the Purchase and Sale
Agreement.

 

“Days Sales Outstanding” means at any time the product of (a) the number of days
in the calendar month most recently ended, and (b) the quotient obtained by
dividing (i) the aggregate Outstanding Balance of Pool Receivables on the last
day of such calendar month by (ii) the aggregate dollar amount of Pool
Receivables created during such calendar month.

 

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) of this definition.

 

I-5

--------------------------------------------------------------------------------


 

“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b) of the
Receivables Purchase Agreement.

 

“Declining Notice” has the meaning set forth in Section 1.4(b) of the
Receivables Purchase Agreement.

 

“Deemed Collections” has the meaning set forth in Section 1.6(a) of the
Receivables Purchase Agreement.

 

“Default Ratio” means, for any month, the ratio (expressed as a percentage and
rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed
as of the last day of such calendar month by dividing: (a) the aggregate
Outstanding Balance of all Pool Receivables that were Defaulted Receivables on
such day, by (b) the aggregate Outstanding Balance of all Pool Receivables on
such day.

 

“Defaulted Receivable” means a Receivable:

 

(a) as to which any payment, or part thereof, is more than 120 days past due, or

 

(b) without duplication (i) as to which an Event of Bankruptcy shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, (ii) that has been
written off the Seller’s books as uncollectible or (iii) that should have been
written off the Seller’s books as uncollectible pursuant to the Credit and
Collection Policy.

 

“Delinquency Ratio” means, for any month, the ratio (expressed as a percentage
and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward)
computed as of the last day of such calendar month by dividing: (a) the
aggregate Outstanding Balance of all Pool Receivables that were Delinquent
Receivables on such day by (b) the aggregate Outstanding Balance of all Pool
Receivables on such day.

 

“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and (a) as to which any payment, or part thereof, is 91-120 days past due or
(b) without duplication, which has been (or consistent with the Credit and
Collection Policy, would be) classified as a Delinquent Receivable by the
applicable Originator.

 

“Dilution” means with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as the
result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any rebate, sales allowance, cash discount or other
reduction or setoff; provided, however, that any reduction or adjustment solely
as a result of the Distributor Incentive Program shall not constitute a
Dilution.

 

“Dilution Horizon” means for any calendar month the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed by dividing: (a) the aggregate Outstanding Balance of
Receivables generated during such calendar month by (b) the Net Receivable Pool
Balance as of the close of business on the last day of such calendar month.

 

I-6

--------------------------------------------------------------------------------


 

“Dilution Ratio” means for any calendar month the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month, by dividing (a) the
aggregate Dilutions for such calendar month by (b) the aggregate amount of newly
generated Receivables during the previous calendar month.

 

“Dilution Reserve” means, at any time, for the Purchased Interest, an amount
equal to the Aggregate Investment at such time multiplied by the Dilution
Reserve Percentage.

 

“Dilution Reserve Percentage” means, at any time, an amount equal to the product
of (a) the sum of (i) the product of (X) the Stress Factor and (Y) the Expected
Dilution Ratio, plus (ii) the Dilution Volatility, times (b) the Dilution
Horizon.

 

“Dilution Spike” means on any date the highest Reserve Dilution Ratio as of the
last day of each of the immediately preceding twelve (12) calendar months.

 

“Dilution Volatility” means on any date the product of (a) the excess of the
Dilution Spike for such date over the Expected Dilution Ratio as of such date
and (b) the quotient obtained by dividing such Dilution Spike by such Expected
Dilution Ratio.

 

“Distributor Incentive Program” means the distributor incentive programs of
Amphenol Aerospace pursuant to which contractual discounts are provided to that
Originator’s distributor obligors. Eligible discount programs are “ship and
debit liabilities,” “2% discount accrued liability,” and “contractual returns.”

 

“Eligible Obligor” means, at any time, an Obligor:

 

(a)                                  that is located in the United States or
that is an OECD Obligor or a Foreign Obligor from Highly Rated Country,

 

(b)                                 that is not subject to any Event of
Bankruptcy,

 

(c)                                  that is not an Affiliate of Amphenol
Corporation or any Affiliate of Amphenol Corporation,

 

(d)                                 whose Consent to the sale or assignment of
any Receivable due therefrom is not required under the terms of the related
Contract, and

 

(e)                                  not more than 50% of the Receivables due
therefrom are more than 90 days past due.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)                                  that is denominated and payable only in
U.S. dollars in the United States,

 

(b)                                 the Obligor of which is an Eligible Obligor,

 

(c)                                  that is not a Defaulted Receivable or a
Delinquent Receivable,

 

I-7

--------------------------------------------------------------------------------


 

(d)                                 that does not cause the Weighted Average
Term of the Receivables Pool to be greater than 45 days,

 

(e)                                  that arises under a duly authorized
Contract for the sale and delivery of goods and services in the ordinary course
of an Originator’s business,

 

(f)                                    that was originated in accordance with
the applicable Credit and Collection Policy,

 

(g)                                 that represents amounts earned and payable
by the Obligor that are not subject to the performance of additional services by
the Seller or the Originator thereof,

 

(h)                                 in which the Seller owns good and marketable
title, free and clear of any Adverse Claims, and that is freely assignable by
the Seller (without any consent of the related Obligor),

 

(i)                                     for which the Administrative Agent (for
the benefit of each Purchaser) shall have a valid and enforceable undivided
percentage ownership or security interest, to the extent of the Purchased
Interest, and a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim,

 

(j)                                     that constitutes an “account” as defined
in the applicable UCC,

 

(k)                                  that arises under a duly authorized
Contract that is in full force and effect and that is a legal, valid and binding
obligation of the related Obligor, enforceable against such Obligor in
accordance with its terms,

 

(l)                                     that conforms in all material respects
with all applicable laws, rulings and regulations in effect,

 

(m)                               that is not the subject of any asserted
dispute, offset or hold back defense,

 

(n)                                 that has not been modified, waived or
restructured since its creation, except in accordance with the Receivables
Purchase Agreement and the Credit and Collection Policy,

 

(o)                                 for which none of the Originator thereof,
the Seller and the Servicer has established any offset arrangements with the
related Obligor,

 

(p)                                 which arises under a Contract that directs
the related Obligor to remit payment in respect thereof to a permitted Lock-Box
Account or other permitted collection account,

 

(q)                                 the terms of the related Contract do not
require the Consent of the Obligor to the sale or assignment of such Receivable,

 

I-8

--------------------------------------------------------------------------------


 

(r)                                    which is not evidenced by a note or other
“instrument” within the meaning of Article 9 of the UCC of the applicable
jurisdictions governing the perfection of the interest created by a Purchased
Interest, and

 

(s)                                  that does not represent an amount related
to sales taxes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Amphenol Corporation,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Seller, any Originator or Amphenol Corporation, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as the Seller, any Originator, any corporation described in clause
(a) or any trade or business described in clause (b).

 

“Euro-Rate” means with respect to any Fixed Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank market offered rates for U.S. dollars
quoted by the BBA as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if British Bankers’ Association or its
successor ceases to provide display page 3750 (or such other display page on the
Dow Jones Markets Service system as may replace display page 3750) at or about
11:00 a.m. (London time) on the Business Day which is two (2) Business Days
prior to the first day of such Fixed Period for an amount comparable to the
aggregate investment associated with the Purchased Interest to be funded at a
discount rate (for the related Yield) based upon the Euro-Rate during such Fixed
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:

 

Euro-Rate =

 

Average of London interbank offered rates quoted by BBA
as shown on Dow Jones Markets Service display page 3750
or appropriate successor

 

1.00 - Euro-Rate Reserve Percentage

 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
aggregate investment associated with the Purchased Interest funded at a discount
rate (for the related Yield)  based upon the Euro-Rate that is outstanding on
the effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date. The Administrative Agent shall

 

I-9

--------------------------------------------------------------------------------


 

give prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the U.S. Bankruptcy Code.

 

“Exiting Purchaser” has the meaning set forth in Section 1.4(b) of the
Receivables Purchase Agreement.

 

“Expected Dilution Ratio” means at any time the rolling average of the Dilution
Ratios for the preceding twelve (12) months.

 

“Facility Termination Date” means the earliest to occur of: (a) the Scheduled
Facility Termination Date, (b) the occurrence of the Facility Termination Date
pursuant to Section 2.2 of the Receivables Purchase Agreement, (c) the date on
which the Seller reduces the Purchase Limit to zero pursuant to
Section 1.1(b) of the Receivables Purchase Agreement, and (d) the date on which
the commitments of all of the Liquidity Providers have been terminated under the
related Liquidity Agreements; it being understood that with respect to any
Related Committed Purchaser, such Related Committed Purchaser’s Commitment shall
expire on the Scheduled Commitment Expiry Date unless renewed in accordance with
Section 1.12 of the Receivables Purchase Agreement.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fees” means the fees payable by the Seller to the Administrative Agent and the
Purchasers pursuant to the applicable Fee Letter.

 

“Fitch” means Fitch, Inc.

 

I-10

--------------------------------------------------------------------------------


 

“Fixed Period” means, with respect to any Purchased Interest, (a) initially the
period commencing on (and including) the date of purchase of such Purchased
Interest and ending such number of days thereafter as the Seller shall select
and the Administrative Agent shall approve; and (b) thereafter each period
commencing on the last day of the immediately preceding Fixed Period for such
Purchased Interest and ending such number of days (but not more than ninety
(90)) as the Seller shall select and the Administrative Agent shall approve on
notice by the Seller received by the Administrative Agent (including notice by
telephone, confirmed in writing) not later than the third Business Day prior to
such last day, except that if the Administrative Agent shall not have received
such notice or approved such period on or before the third Business Day prior to
such last day, such period shall be one day; provided, that:

 

(i)                                     any Fixed Period (other than of one day)
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day; provided, however, if Yield in respect of
such Fixed Period is computed by reference to the Euro-Rate, and such Fixed
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day;

 

(ii)                                  in the case of any Fixed Period of one
day, (A) if such Fixed Period is the initial Fixed Period for a purchase
hereunder (other than a reinvestment), such Fixed Period shall be the day of
such purchase; (B) any subsequently occurring Fixed Period which is one day
shall, if the immediately preceding Fixed Period is more than one day, be the
last day of such immediately preceding Fixed Period, and, if the immediately
preceding Fixed Period is one day, be the day next following such immediately
preceding Fixed Period; and (C) if such Fixed Period occurs on a day immediately
preceding a day which is not a Business Day, such Fixed Period shall be extended
to the next succeeding Business Day; and

 

(iii)                               in the case of any Fixed Period with respect
to any Purchased Interest which commences before the Facility Termination Date
and would otherwise end on a date occurring after the Facility Termination Date,
such Fixed Period shall end on such Facility Termination Date and the duration
of each Fixed Period which commences on or after the Facility Termination Date
shall be of such duration as shall be selected by the Administrative Agent.

 

“Foreign Obligor from Highly Rated Countries” means an Obligor located in a
country other than the Untied States whose sovereign rating is at least AA by
S&P and Aa2 by Moody’s.

 

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

I-11

--------------------------------------------------------------------------------


 

“Governmental Obligor” means an Obligor that is a U.S. government or a U.S.
governmental subdivision, agency or body.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the
Receivables Purchase Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Receivables
Purchase Agreement.

 

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Receivables Purchase Agreement.

 

“Information Package” means a report, in substantially the form of Annex A to
the Receivables Purchase Agreement, furnished to the Administrative Agent
pursuant to the Agreement.

 

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

“Investment” means with respect to each Purchaser the amount paid to the Seller
by such Purchaser pursuant to the Agreement, reduced from time to time by
Collections distributed to and received by (and on behalf of) such Purchaser and
applied on account of such Investment pursuant to Section 1.5 of the Receivables
Purchase Agreement; provided, that if such Investment shall have been reduced by
any distribution and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Investment shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

 

“Lending Office” means the office or branch out of which a Purchaser books its
Investment.

 

“Liquidity Agent” means Calyon in its capacity as agent for the Liquidity Banks
under the Liquidity Agreement.

 

“Liquidity Agreement” means the Liquidity Asset Purchase Agreement entered into
in connection with this Agreement pursuant to which the Liquidity Providers
agree to make purchases or advances to, or purchase assets from, the Conduit
Purchaser in order to provide liquidity for the Conduit Purchaser’s Purchases.

 

I-12

--------------------------------------------------------------------------------


 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to the Conduit Purchaser pursuant to the terms of the
Liquidity Agreement.

 

“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer and a
Lock-Box Bank.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon Ratio” means for any calendar month, the ratio determined by
dividing the aggregate amount of newly generated Pool Receivables for the most
recent four calendar months by the Net Receivables Pool Balance as of the last
day of such calendar month.

 

“Loss Ratio” means at any time the highest three month rolling average of the
Aged Receivables Ratio during the immediately preceding twelve months.

 

“Loss Reserve” means, for any date, an amount equal to the product of the Net
Receivables Pool Balance as of such date times the Loss Reserve Percentage as of
such date.

 

“Loss Reserve Percentage” means, for any date, the greater of (a) the Minimum
Loss Reserve Percentage and (b) the product of (i) the Stress Factor, (ii) the
Loss Ratio and (iii) the Loss Horizon Ratio.

 

“Majority Purchasers” means, at any time except as set forth in the proviso to
this definition, Purchasers whose Commitments aggregate more than 66.67% of the
aggregate of the Commitments of all Purchasers; provided, however, that so long
as any Purchaser’s Commitment is greater than 50% of the aggregate Commitments,
then “Majority Purchasers” shall not have the foregoing meaning but shall mean a
minimum of two Purchasers whose Commitments aggregate more than 50% of the
aggregate Commitments.

 

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

 

(a) the assets, operations, business or financial condition of such Person,

 

(b) the ability of any of such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

 

(c) the validity or enforceability of any other Transaction Document, or the
validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

 

(d) the status, perfection, enforceability or priority of any Purchaser’s or the
Seller’s interest in the Pool Assets.

 

“Minimum Loss Reserve Percentage” means at any time 12%.

 

I-13

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Month-End Date” means the last day of each calendar month.

 

“Monthly Settlement Date” means the first Business Day of each calendar month.

 

“Net Receivables Pool Balance” means, at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (without
duplication) (i) the aggregate amount by which the Outstanding Balance of
Eligible Receivables of each Obligor then in the Receivables Pool exceeds the
product of (A) the applicable Normal Concentration Percentage for such Obligor
multiplied by (B) the Outstanding Balance of the Eligible Receivables then in
the Receivables Pool, (ii) the aggregate amount by which the Outstanding Balance
of Eligible Receivables of each Special Obligor then in the Receivables Pool
exceeds the product of (A) the applicable Special Concentration Percentage for
such Special Obligor multiplied by (B) the Outstanding Balance of the Eligible
Receivables then in the Receivables Pool (iii) the aggregate amount by which the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool the
Obligors of which are Governmental Obligors exceeds 5.0% of the Outstanding
Balance of the Eligible Receivables then in the Receivables Pool, (iv) provided
that the aggregate amount by which the Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligors of which are OECD Obligors
(other than OECD Obligors located in the United States and excluding Eligible
Receivables of Foreign Obligors from Highly Rated Countries that are included in
the amount described in the next clause (v)) exceeds 7.0% of the Outstanding
Balance of the Eligible Receivables then in the Receivables Pool, (v) the
aggregate amount by which the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool the Obligors of which are Foreign Obligors from
Highly Rated Countries exceeds 17.0% of the Outstanding Balance of the Eligible
Receivables then in the Receivables Pool, and (vi) the aggregate amount by which
the Outstanding Balance of Eligible Receivables of each OECD Obligor (other than
OECD Obligors located in the United States) and each Foreign Obligor from Highly
Rated Countries then in the Receivables Pool exceeds the product of (A) 1%
multiplied by (B) the Outstanding Balance of the Eligible Receivables then in
the Receivables Pool, and (vii) the highest one-month aggregate balance of
credit memos issued by Amphenol Aerospace pursuant to its Distributor Incentive
Program during the 12 most recent calendar months.

 

“Normal Concentration Percentage” means, at any time for any Obligor (a) which
is a Special Obligor, the Special Concentration Percentage with respect to such
Special Obligor, (b) which is not a Special Obligor, (i) if the short-term
ratings of such Obligor is at least A-1+ from S&P and P-1 from Moody’s, 12.0%;
(ii) if the short-term ratings of such Obligor is less than the ratings
specified in (i) above but is at least A-1 from S&P and P-1 from Moody’s, 12.0%;
(iii) if the short-term ratings of such Obligor is less than the ratings
specified in (i) and (ii) above but is at least A-2 from S&P and P-2 from
Moody’s, 6%; (iv) if the short-term ratings of such Obligor is less than the
ratings specified in (i), (ii) or (iii) above but is at least A-3 from S&P and
P-3 from Moody’s, 4% and (v) if such Obligor does not have a short-term rating
from both Moody’s and S&P, 3%; provided that if the Obligor does not have a
short-term rating but has a long term rating, then the equivalent long-term
rating (as set forth in Annex H) shall be used; provided further that if such
Obligor has split ratings, the lower of the two ratings shall apply, provided

 

I-14

--------------------------------------------------------------------------------

 


 

further that in the case of an Obligor with an Affiliated Obligor, the Normal
Concentration Percentage shall be calculated as if such Obligor and such
Affiliated Obligor are one Obligor.

 

“Notes” means short-term promissory notes issued, or to be issued, by the
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

 

“Obligations” means (i) all obligations of Seller, Servicer and Amphenol to any
Purchaser, the Administrative Agent and their respective successors, permitted
transferees and assigns arising in connection with the Transaction Documents,
and (ii) all obligations of Seller, Servicer and Amphenol so any Indemnified
Party arising out of Sections 3.1 and 3.2 of the Receivables Purchase Agreement,
in each case howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter arising or due or to become
due.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“OECD Country” means any of Australia, Austria, Belgium, Canada, Czech Republic,
Denmark, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Japan, Korea, Luxembourg, Mexico, Netherlands, New Zealand, Norway, Poland,
Portugal, Slovak Republic, Spain, Sweden, Switzerland, Turkey, United Kingdom
and United States.

 

“OECD Obligor” means an Obligor located in an OECD Country.

 

“Originator” means each Person listed on Schedule IV to the Receivables Purchase
Agreement, as such Schedule shall be amended from time to time.

 

“Originator Closing Date” with respect to each Originator, means the date on
which the first purchases under the Purchase and Sale Agreement shall occur as
to such Originator.

 

“Outstanding Balance” means (i) with respect to any Receivable at any time, the
then outstanding principal balance thereof and (ii) with respect to the
Receivables Pool at any time, the aggregate outstanding principal balance of all
the Pool Receivables.

 

“Payment Date” means (i) the Closing Date and (ii) the 15th day of each calendar
month following thereafter or, if such day is not a Business Day, the next
Business Day.

 

“Permitted Investment” means any one of the following types of investments:

 

(a)                                  marketable obligations of the United States
of America, the full and timely payment of which are backed by the full faith
and credit of the United States of America;

 

(b)                                 marketable obligations, the full and timely
payment of which are directly and fully guaranteed by the full faith and credit
of the United States of America;

 

(c)                                  bankers’ acceptances, certificates of
deposit and other interest-bearing obligations (in each case having a maturity
of not more than 90 days from the date of acquisition) and issued by any bank
with capital, surplus and undivided profits

 

I-15

--------------------------------------------------------------------------------


 

aggregating at least $100,000,000, the short-term securities of which have a
highest short-term credit available rating from each of Moody’s, S&P and Fitch;

 

(d)                                 repurchase obligations with a term of not
more than ten days for underlying securities of the types described in clauses
(a), (b) and (c) above entered into with any bank of the type described in
clauses (c) above;

 

(e)                                  commercial paper which has a rating which
is at least as high as the rating of the Notes;

 

(f)                                    freely redeemable shares in money market
funds which invest solely in obligations, bankers’ acceptances, certificates of
deposit, repurchase agreements and commercial paper of the types described in
clauses (a) through (e), without regard to the limitations as to the maturity of
such obligations, bankers’ acceptances, certificates of deposit, repurchase
agreements or commercial paper set forth in such clauses, which money market
funds are rated at least AA by Fitch, AA by S&P and Aa1 by Moody’s; and

 

(g)                                 demand deposits, time deposits or
certificates of deposit (having original maturities of no more than 365 days) of
depository institutions or trust companies and subject to supervision and
examination by government banking or depository institution authorities;
provided, that at the time such investment, or the commitment to make such
investment, is entered into, the short-term debt rating of such depository
institution or trust company shall be rated by each of Moody’s, S&P and Fitch at
least as highly as the Notes.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Receivables
Purchase Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pool Receivables Assets” has the meaning set forth in Section 1.1(a) of the
Receivables Purchase Agreement.

 

“Portion of Investment” means, with respect to any Purchaser and its related
Investment, the portion of such Investment being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of the Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by the Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
the

 

I-16

--------------------------------------------------------------------------------


 

Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to the Conduit Purchaser in connection with the Conduit Purchaser’s
securitization program contemplated in the Agreement, together with any letter
of credit, surety bond or other instrument issued thereunder (but excluding any
discretionary advance facility provided by the Administrative Agent).

 

“Program Support Provider” means and includes with respect to the Conduit
Purchaser, any Liquidity Provider  and any other Person (other than any customer
of the Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
the Conduit Purchaser pursuant to any Program Support Agreement.

 

“Purchase” is defined in Section 1.1(a) of the Receivables Purchase Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Purchase and Sale Agreement.

 

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to the Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

 

“Purchase Limit” means at any time the aggregate of the Commitments of all
Related Committed Purchasers at such time (which shall initially be
$100,000,000), as such amount may be reduced pursuant to the Agreement.
References to the unused portion of the Purchase Limit shall mean, at any time,
the Purchase Limit minus the then outstanding Aggregate Investment.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) all Pool Receivables then existing, (b) all Related Security
with respect to such Pool Receivables and (c) all Collections with respect to,
and other proceeds of, such Pool Receivables and Related Security. Such
undivided percentage ownership interest shall be computed as:

 

Aggregate Investment + Total Reserves
Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Receivables Purchase Agreement.

 

“Purchaser” means the Conduit Purchaser and/or each Related Committed Purchaser,
as applicable.

 

“Rating Agency Condition” means, with respect to any material event or
occurrence, receipt by the Administrative Agent of written confirmation from
each of Fitch, S&P and Moody’s that such event or occurrence shall not cause the
rating on the then outstanding Notes of the Conduit Purchaser to be downgraded
or withdrawn.

 

“Receivable” means any right of the Seller or any Originator to payment from or
on behalf of an Obligor that is not an Amphenol Person, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible,
arising from the sale by the

 

I-17

--------------------------------------------------------------------------------


 

Originators of their respective goods and services, and includes, without
limitation, the right to payment of any interest or finance charges, fees and
other charges or obligation of such Obligor with respect thereto. Indebtedness
and other obligations arising from any one transaction, including, without
limitation, indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

 

“Receivables Term” means the number of days from the origination of a Pool
Receivable to the original scheduled payment date with respect to such Pool
Receivable.

 

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for the Conduit Purchaser as set forth on the signature
pages of the Receivables Purchase Agreement or in any Assumption Agreement or
Transfer Supplement.

 

“Related Security” means, with respect to any Receivable:

 

(a)  all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

 

(b)  all instruments and chattel paper that may evidence such Receivable,

 

(c)  all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,

 

(d)  all of the Seller’s and the Originator thereof’s rights, interests and
claims under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise, and

 

(e)  all of the Seller’s rights, interests and claims (but not obligations)
under the Sale Agreement.

 

“Report Date” has the meaning set forth in Section 4.7(a).

 

“Reserves” means, with respect to the Purchased Interest as of any day, the sum
of (i) the Yield Reserve, (ii) the Servicing Fee Reserve, (iii) the Loss Reserve
and (iv) the Dilution Reserve as of such day.

 

“Reserve Dilution Ratio” means for any calendar month the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month, by dividing (a) the
aggregate Dilutions for

 

I-18

--------------------------------------------------------------------------------


 

such calendar month by (b) the aggregate amount of newly generated Receivables
during the previous calendar month.

 

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sale Agreement” means the Purchase and Sale Agreement, dated as of July 31,
2006, among the Seller, the Originators and the Servicer as amended through the
date of the Agreement and as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Scheduled Commitment Expiry Date” means July 30, 2007.

 

“Scheduled Facility Termination Date” means, initially, July 30, 2009, or such
later date as the Seller, the Purchaser and the Administrative Agent may agree
from time to time.

 

“Seller” means Amphenol Funding Corp., a Delaware corporation.

 

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicer Person” means each Originator, as agent of Amphenol (as Servicer) for
the purpose of servicing, administering and collecting the portion of the
Receivables sold by such Originator to Seller, as set forth in the Receivables
Purchase Agreement.

 

“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Receivables
Purchase Agreement.

 

“Servicing Fee Reserve” for any Purchased Interest at any time means the sum of
(i) the then unpaid Servicing Fee relating to such Purchased Interest accrued to
such time, plus (ii) an amount equal to the product of (a) the aggregate Pool
Receivables relating to such Purchased Interest on such date, (b) the decimal
equivalent of the percentage per annum at which the Servicing Fee is accruing at
such time, (c) the Stress Factor and (d) a fraction having the Days Sales
Outstanding (as in effect at such date) as its numerator and 360 as its
denominator.

 

“Settlement Date” means (a) with respect to any Portion of Investment, the last
Business Day of the Fixed Period for such Portion of Investment and (b) with
respect to any fees payable under the Agreement, the Monthly Settlement Date.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)                                     the fair value and present fair saleable
value of such Person’s total assets is, on the date of determination, greater
than such Person’s total liabilities (including contingent and unliquidated
liabilities) at such time;

 

(ii)                                  the fair value and present fair saleable
value of such Person’s assets is greater than the amount that will be required
to pay such Person’s probable liability on its

 

I-19

--------------------------------------------------------------------------------


 

existing debts as they become absolute and matured (“debts,” for this purpose,
includes all legal liabilities, whether matured or unmatured, liquidated or
unliquidated, absolute, fixed, or contingent);

 

(iii)                               such Person is and shall continue to be able
to pay all of its liabilities as such liabilities mature; and

 

(iv)                              such Person does not have unreasonably small
capital with which to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)                              the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

(B)                                the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                                the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to Purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Special Concentration Percentage” means, with respect to any Special Obligor,
such percentage as the Administrative Agent shall specify in writing to the
Seller and the Servicer from time to time; provided that the Administrative
Agent may cancel or reduce any Special Concentration Percentage, in its sole
discretion, upon three Business Days notice to the Seller; provided further that
if any Special Obligor is downgraded by any Rating Agency below the ratings it
had as of the Closing Date (or if so specified on Annex F, any date specified in
relation to the initial designation of such Special Obligor), the Special
Concentration Percentage with respect to such Special Obligor will not apply and
instead the Normal Concentration Percentage will apply with respect to such
Special Obligor.

 

“Special Obligor” means as defined in Annex F.

 

“Stress Factor” means 2.0.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such

 

I-20

--------------------------------------------------------------------------------


 

Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Receivables Purchase Agreement are not satisfied
or (b) each day on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Three Month 61-90 Days Past Due Ratio” means at any time the three month
rolling average of the 61-90 Days Past Due Ratios during the immediately
preceding three months.

 

“Three Month 91-120 Days Past Due Ratio” means at any time the three month
rolling average of the 91-120 Days Past Due Ratios during the immediately
preceding three months.

 

“Total Reserves” means, at any time, an amount equal to the sum of (i) the Yield
Reserve, plus (ii) the Loss Reserve, plus (iii) the Servicing Fee Reserve, plus
(iv) the Dilution Reserve.

 

“Transaction Documents” means the Agreement, the Lock-Box Agreements, the
Concentration Account Agreement, each Fee Letter, the Sale Agreement, the
Undertaking Agreement and all other certificates, instruments, UCC financing
statements, reports, notices, agreements and documents executed or delivered
under or in connection with the Agreement, in each case as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Agreement.

 

“Transfer Supplement” has the respective meanings set forth in Sections 6.3(c).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Weighted Average Term” means, as of any date of determination, a number of days
determined by taking the sum for each Receivables Term then included in the Pool
Receivables of the product of (A) such Receivables Term multiplied by (B) the
percentage of the aggregate Outstanding Balance of all Pool Receivables
represented by Pool Receivables with such Receivables Term.

 

“Yield” means for each Purchased Interest for each Fixed Period:

 

I-21

--------------------------------------------------------------------------------


 

(a)                                  for each day during such Fixed Period to
the extent such Purchased Interest will be funded on such day by the Conduit
Purchaser through the issuance of commercial paper notes, the CP Rate; and

 

(b)                                 for each day during such Fixed Period to the
extent such Purchased Interest (i) will be funded on such day by the Conduit
Purchaser under the Liquidity Facility, or (ii) such Purchased Interest has been
purchased by the Liquidity Agent as agent for the Liquidity Banks, the Alternate
Rate;

 

provided, that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further, that Yield for any Purchased Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Yield Protection Fee” means, for any Fixed Period, with respect to any Portion
of Investment, to the extent that (i) any payments are made by the Seller to the
related Purchaser in respect of such Investment hereunder prior to the
applicable maturity date of any Notes or other instruments or obligations used
or incurred by such Purchaser to fund or maintain such Portion of Investment or
(ii) any failure by the Seller to borrow, continue or prepay any Portion of
Investment on the date specified in any Purchase Notice delivered pursuant to
Section 1.2 of the Receivables Purchase Agreement, the amount, if any, by which:
(a) the additional Yield related to such Portion of Investment that would have
accrued through the maturity date of such Notes or other instruments on the
portion thereof for which payments were received for the Seller, exceeds (b) the
income, if any, received by such Purchaser from investing the proceeds so
received in respect of such Portion of Investment, as determined by the
Administrative Agent, which determination shall be binding and conclusive for
all purposes, absent manifest error.

 

“Yield Reserve” means, at any time, an amount equal to:

 

 

 

 

 

C x [[B x SF x (DSO/360)] + AUY]

 

where:

 

C

 

=

 

the Aggregate Investment at the close of business of the Servicer on such date,

 

 

 

 

 

AUY

 

=

 

accrued and unpaid Yield on such date for the Purchased Interest,

 

 

 

 

 

B

 

=

 

the Base Rate as in effect on such date, and

 

 

 

 

 

DSO

 

=

 

the Days Sales Outstanding as in effect on such date.

 

 

 

 

 

SF

 

=

 

the Stress Factor as in effect on such date.

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in

 

I-22

--------------------------------------------------------------------------------


 

such Article 9. Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.

 

I-23

--------------------------------------------------------------------------------


 

EXHIBIT II

CONDITIONS OF PURCHASES

 

1.                                       Conditions Precedent to Initial
Purchase. The initial Purchase under this Agreement is subject to the following
conditions precedent that the Administrative Agent shall have received on or
before the date of such Purchase, each in form and substance (including the date
thereof) satisfactory to the Administrative Agent:

 

(a)  A counterpart of the Agreement executed by the parties thereto.

 

(b)  Certified copies of: (i) the resolutions of the Board of Directors of each
of the Seller, the Originators and Amphenol Corporation authorizing the
execution, delivery and performance by the Seller, such Originator and Amphenol
Corporation, as the case may be, of the Agreement and the other Transaction
Documents to which it is a party; (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
Agreement and the other Transaction Documents and (iii) the certificate of
incorporation and by-laws of the Seller, each Originator and Amphenol
Corporation.

 

(c)  A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators and Amphenol Corporation certifying the names and true signatures of
its officers who are authorized to sign the Agreement and the other Transaction
Documents. Until the Administrative Agent receives a subsequent incumbency
certificate from the Seller, an Originator or Amphenol Corporation, as the case
may be, the Administrative Agent shall be entitled to rely on the last such
certificate delivered to it by the Seller, such Originator or Amphenol
Corporation, as the case may be.

 

(d)  Acknowledgment copies, or time stamped receipt copies, of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the interests of the Seller, Amphenol Corporation
and the Administrative Agent (on behalf of each Purchaser) contemplated by the
Agreement and the Sale Agreement.

 

(e)  Acknowledgment copies, or time-stamped receipt copies, of amendments to
proper financing statements and UCC-3 termination statements, if any, necessary
to release all security interests and other rights of any Person in the
Receivables, Contracts or Related Security previously granted by the
Originators, Amphenol Corporation, the Seller or any other Person, including,
but not limited to, all security interests and other rights granted in
connection with the Nesbitt Burns Transaction Documents.

 

(f)  Completed UCC search reports, dated on or shortly before the date of the
initial purchase hereunder, listing the financing statements filed in all
applicable jurisdictions referred to in subsection (d) above that name the
Originators or the Seller as debtor, together with copies of such other
financing statements, and similar search reports with respect to judgment liens,
federal tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Administrative Agent may request, showing (i) no Adverse
Claims on any Pool Assets and (ii) without limiting the foregoing, the
termination of all security interests and other rights granted in connection
with the Nesbitt Burns Transaction Documents.

 

II-1

--------------------------------------------------------------------------------


 

(g)  Favorable opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of (i) Pillsbury Winthrop Shaw Pittman LLP, counsel for
the Seller, the Originators, Amphenol Corporation and the Servicer; and
(ii) Edward C. Wetmore, General Counsel to the Seller, Amphenol, and the other
Originators.

 

(h)  Satisfactory results of a review and audit (performed by representatives of
the Administrative Agent) of the Servicer’s collection, operating and reporting
systems, the Credit and Collection Policy of each Originator, historical
receivables data and accounts, including satisfactory results of a review of the
Servicer’s operating location(s) and satisfactory review and approval of the
Eligible Receivables in existence on the date of the initial purchase under the
Agreement, as confirmed in the agreed upon procedures report prepared by
Protiviti, and delivered to the Administrative Agent prior to the date hereof.

 

(i)  (a) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing and (b) the last
“Periodic Report” provided pursuant to the Originators’ prior trade receivables
conduit financing program.

 

(j)  Good standing certificates with respect to each of the Seller, the
Originators and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization and principal place of
business.

 

(k)  To the extent required by the Conduit Purchaser’s commercial paper program,
letters from each of the rating agencies then rating the Notes confirming the
rating of such Notes after giving effect to the transaction contemplated by the
Agreement.

 

(l)  A computer file containing all information with respect to the Receivables
as the Administrative Agent may reasonably request.

 

(m)  A certificate from an officer of the Seller and the Servicer (in
form satisfactory to the Administrative Agent) to the effect that, on the date
hereof, Seller has a Tangible Net Worth, as calculated in accordance with GAAP,
of at least Four Million Dollars ($4,000,000);

 

(n)  A certificate from an officer of Amphenol Corporation to the effect that
Servicer and each Originator have (i) deleted any legend placed in connection
with the Nesbitt Burns Transaction Documents from the most recent, and
(ii) placed on the most recent, and have taken all steps reasonably necessary to
ensure that there shall be placed on each subsequent, data processing report
that it generates which are of the type which any proposed purchaser or lender
would use to evaluate the Receivables, the following legend (or the substantive
thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO AMPHENOL FUNDING
CORP. PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED AS OF JULY 31, 2006,
AMONG AMPHENOL CORPORATION, CERTAIN OTHER ORIGINATORS, AND AMPHENOL FUNDING
CORP.; AND UNDIVIDED, FRACTIONAL OWNERSHIP INTERESTS IN THE RECEIVABLES
DESCRIBED HEREIN HAVE BEEN SOLD TO ATLANTIC ASSET SECURITIZATION LLC PURSUANT TO
A RECEIVABLES PURCHASE AGREEMENT, DATED AS OF JULY 31, 2006, AMONG AMPHENOL
FUNDING CORP., AMPHENOL CORPORATION, ATLANTIC ASSET SECURITIZATION

 

II-2

--------------------------------------------------------------------------------


 

LLC, AND CALYON NEW YORK BRANCH, AS ADMINISTRATIVE AGENT FOR THE PURCHASERS”;

 

(o)  The Amphenol Corporation Undertaking Agreement, duly executed by Amphenol
Corporation.

 

(p)  Lock-Box Agreements.

 

(q)  The Concentration Account Agreement.

 

(r)  Each Fee Letter.

 

(s)  The Sale Agreement.

 

(t)  Such other approvals, opinions or documents as the Administrative Agent
may reasonably request.

 

2.                                       Conditions Precedent to All Purchases
and Reinvestments. Each Purchase (including the initial Purchase) and each
reinvestment hereunder shall be subject to the further conditions precedent
that, on the date on which such Purchase or reinvestment is made:

 

(a)  in the case of each Purchase, the Servicer shall have delivered to the
Administrative Agent on or before such Purchase, in form and substance
satisfactory to the Administrative Agent, a completed pro forma Information
Package to reflect the level of Aggregate Investment with respect to the
Purchase and related reserves after such subsequent purchase;

 

(b)  all legal matters related to the Facility shall have been found
satisfactory to the Administrative Agent and its counsel; and

 

(c)  on the date of such Purchase or reinvestment the following statements shall
be true (and acceptance of the proceeds of such Purchase or reinvestment by
Seller shall be deemed a representation and warranty by the Seller and the
Servicer that such statements are then true):

 

(i)                                     the representations and warranties
contained in Exhibit III to the Agreement are true and correct in all material
respects on and as of the date of such purchase or reinvestment as though made
on and as of such date and shall be deemed to have been made on such date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such purchase or reinvestment, that constitutes a
Termination Event or an Unmatured Termination Event; provided that the absence
and continuance of an Unmatured Termination Event (other than an Unmatured
Termination Event described in clauses (e), (i), (j), (k) or (l) of Exhibit V)
shall not be a condition precedent to (A) any reinvestment pursuant to
Section 1.4(b) or (B) any Purchase or reinvestment (including a reinvestment
pursuant to Clause (A)) if the Aggregate Investment at the close of business is
not greater than the Aggregate Investment at the opening of business;

 

(iii)                               the Purchased Interest does not exceed 100%;

 

II-3

--------------------------------------------------------------------------------


 

(iv)                              Each of the Seller, the Servicer and Amphenol
Corporation has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it; and

 

(v)                                 the Facility Termination Date shall not have
occurred and at least one Related Committed Purchaser shall have a Commitment in
full force and effect.

 

II-4

--------------------------------------------------------------------------------


 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

1. Representations and Warranties of the Seller. In order to induce the
Purchasers and the Administrative Agent to enter into the Agreement and, in the
case of each Purchaser, to make Purchases and Reinvestments hereunder, Seller
represents and warrants as follows:

 

(a)  The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified.

 

(b)  The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of purchases and reinvestments: (i) are within its corporate powers;
(ii) have been duly authorized by all necessary corporate action; (iii) do not
contravene or result in a default under or conflict with: (A) its charter or
by-laws, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other agreement or instrument to
which it is a party or by which it is bound, or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties. The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.

 

(c)  No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance of the Agreement or any other Transaction
Document to which it is a party, other than the Uniform Commercial Code filings
referred to in Schedule V to the Agreement, all of which shall have been filed
on or before the date of the first purchase hereunder.

 

(d)  Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)  There is no pending or, to Seller’s  best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

 

(f)  No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

(g)  Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Administrative Agent in connection with the
Agreement

 

III-1

--------------------------------------------------------------------------------


 

or any other Transaction Document to which it is a party is or will be complete
and accurate in all material respects as of its date or as of the date so
furnished, and does not and will not contain any material misstatement of fact
or omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

(h)  (1) For purposes of any applicable UCC, the Seller is located (as such term
is used in the applicable UCC) in the State of Delaware and (2) the office where
the Seller keeps its records concerning the Receivables is at the address
referred to in Sections 1(b) and 2(b) of Exhibit G to the Purchase and Sale
Agreement.

 

(i)  The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in Schedule II to this Agreement (or at such other Lock-Box Banks and/or with
such other Lock-Box Accounts as have been notified to the Administrative Agent
in accordance with this Agreement) and all Lock-Box Accounts are subject to
Lock-Box Agreements (except as otherwise agreed to in writing by the
Administrative Agent).

 

(j)  The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

 

(k)  Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

 

(l)  No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including Regulations T, U
or X of the Federal Reserve Board.

 

(m)  Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable.

 

(n)  No event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event and no event would result from a
Purchase in respect of, or reinvestment in respect of, the Purchased Interest or
from the application of the proceeds therefrom that constitutes a Termination
Event or an Unmatured Termination Event.

 

(o)  The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as a sale,
consistent with generally accepted accounting principles.

 

(p)  The Seller and the applicable Originator has complied in all material
respects with the Credit and Collection Policy of each Originator with regard to
each Receivable originated by such Originator.

 

(q)  The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it and all laws, rules, regulations and orders
that are applicable to it.

 

III-2

--------------------------------------------------------------------------------


 

(r)  The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and it does not use and has not during the last five years used any
other corporate name, trade name, doing-business name or fictitious name, except
as set forth on Schedule III to the Purchase and Sale Agreement and except for
names first used after the date of the Agreement and set forth in a notice
delivered to the Administrative Agent pursuant to Section 1(k)(iv) of Exhibit IV
to this Agreement.

 

(s)  The Seller is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, the Seller is not a “holding company,” a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

(t)  Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Seller
which would have a Material Adverse Effect on Seller.

 

2. Representations and Warranties of Amphenol Corporation (including in its
capacity as the Servicer). Amphenol Corporation, individually and in its
capacity as the Servicer, represents and warrants as follows:

 

(a)  Amphenol Corporation is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to do business and is in good standing as a foreign corporation in
every jurisdiction where the nature of its business requires it to be so
qualified.

 

(b)  The execution, delivery and performance by Amphenol Corporation of the
Agreement and the other Transaction Documents to which it is a party, including
the Servicer’s use of the proceeds of purchases and reinvestments: (i) are
within its corporate powers; (ii) have been duly authorized by all necessary
corporate action; (iii) do not contravene or result in a default under or
conflict with: (A) its charter or by-laws, (B) any law, rule or regulation
applicable to it, (C) any indenture, loan agreement, mortgage, deed of trust or
other agreement or instrument to which it is a party or by which it is bound, or
(D) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its property; and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. The
Agreement and the other Transaction Documents to which Amphenol Corporation is a
party have been duly executed and delivered by Amphenol Corporation.

 

(c)  No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Amphenol Corporation of the Agreement or
any other Transaction Document to which it is a party.

 

(d)  Each of the Agreement and the other Transaction Documents to which Amphenol
Corporation  is a party constitutes the legal, valid and binding obligation of
Amphenol Corporation enforceable against Amphenol Corporation in accordance with
its terms, except as

 

III-3

--------------------------------------------------------------------------------


 

enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)  The balance sheets of Amphenol Corporation and its consolidated
Subsidiaries as at March 31, 2006, and the related statements of income and
retained earnings for the fiscal year then ended, copies of which have been
furnished to the Administrative Agent, fairly present the financial condition of
Amphenol Corporation and its consolidated Subsidiaries as at such date and the
results of the operations of Amphenol Corporation and its Subsidiaries for the
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied, and since March 31, 2006 there has been no
event or circumstances which have had a Material Adverse Effect on Amphenol and
its consolidated Subsidiaries.

 

(f)  Except as disclosed in the most recent audited financial statements of
Amphenol Corporation furnished to the Administrative Agent, there is no pending
or, to its best knowledge, threatened action or proceeding affecting it or any
of its Subsidiaries before any Governmental Authority or arbitrator that could
reasonably be expected to have a Material Adverse Effect.

 

(g)  No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

(h)  Each Information Package (if prepared by Amphenol Corporation or one of its
Affiliates, or to the extent that information contained therein is supplied by
Amphenol Corporation or an Affiliate), information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by or on behalf of the Servicer to the Administrative Agent, or any
Purchaser in connection with the Agreement is or will be complete and accurate
in all material respects as of its date or as of the date so furnished and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

(i)  Amphenol Corporation is not in violation of any order of any court,
arbitrator or Governmental Authority.

 

(j)  Neither Amphenol Corporation nor any of its Affiliates has any direct or
indirect ownership or other financial interest in any Purchaser.

 

(k)  The Servicer and the applicable Originator has complied in all material
respects with the Credit and Collection Policy of each Originator with regard to
each Receivable originated by such Originator.

 

(l)  Amphenol Corporation has complied in all material respects with all of the
terms, covenants and agreements contained in the Agreement and the other
Transaction Documents that are applicable to it.

 

(m)  Amphenol Corporation is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as

 

III-4

--------------------------------------------------------------------------------


 

amended. In addition, Amphenol Corporation is not a “holding company,” a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

(n)  Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Servicer
which would have a Material Adverse Effect on the Servicer.

 

3. Supplemental Representations, Warranties and Agreements Relating to UCC
Issues. In addition to the representations, warranties and agreements contained
in Sections 1 and 2 of this Exhibit III, to induce the Administrative Agents,
the Purchasers to enter into the Agreement, the Seller and (where indicated) the
Servicer hereby represent, warrant, covenant and agree as follows:

 

A. The Pool Receivables.

 

(i)                                     The Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Pool
Assets in favor of the Administrative Agent and the Purchasers which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the Seller.

 

(ii)                                  The Pool Receivables constitute either
“accounts,” “payment intangibles,”  “instruments,”  “chattel paper” or “general
intangibles” within the meaning of the applicable UCC.

 

(iii)                               The Seller owns and has good and marketable
title to the Pool Receivables free and clear of any Adverse Claim.

 

(iv)                              Seller has caused (and will cause the
Originator to cause), within ten days after the Closing Date, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the Pool
Receivables from the Originator to the Seller pursuant to the Sale Agreement,
and the sale and security interest therein from the Seller to the Administrative
Agent for the benefit of the Purchasers under the Agreement, to the extent that
such collateral constitutes “accounts,” “general intangibles,” or “tangible
chattel paper.”

 

(v)                                 With respect to any Pool Receivables that
constitute “tangible chattel paper”, if any, the Seller (or the Servicer on its
behalf) has in its possession the original copies of such tangible chattel paper
that constitute or evidence such Pool Receivables, and the Seller has caused
(and will cause the Originator to cause), within ten days after the Closing
Date, the filing of financing statements described in clause (iv), above, each
of which will contain a statement to the effect that: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Administrative Agent for the benefit of the Purchasers.”  The
Pool Receivables to the extent they are evidenced by “tangible chattel paper” do
not have any marks or notations indicating that they have been

 

III-5

--------------------------------------------------------------------------------


 

pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrative Agent for the benefit of the Purchasers.

 

B. The Accounts.

 

(i)                                     The Accounts constitute “deposit
accounts” within the meaning of the applicable UCC.

 

(ii)                                  The Seller owns and has good and
marketable title to the Accounts free and clear of any Adverse Claim.

 

(iii)                               The Seller has delivered to the
Administrative Agent fully executed Lock-Box  Agreements and a Concentration
Account Agreement, as applicable, relating to the Accounts, pursuant to which
the applicable account banks have agreed, following the occurrence and
continuation of a Termination Event, to comply with all instructions originated
by the Administrative Agent directing the disposition of funds in such Accounts
without further consent by the Seller or the Servicer.

 

C. Priority.

 

(i)                                     Other than the transfer of the Pool
Receivables to Seller and Administrative Agent under the Sale Agreement and this
Agreement, respectively, and/or the security interest granted to the Seller and
the Administrative Agent pursuant to the Sale Agreement and this Agreement,
respectively, neither Seller nor any Originator has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Pool
Receivables or the Accounts or any subaccount thereof, except for any such
pledge, grant or other conveyance which has been released or terminated. Neither
the Seller nor any Originator has authorized the filing of, or is aware of any
financing statements against either the Seller or such Originator that include a
description of Pool Receivables or the Accounts or any subaccount thereof, other
than any financing statement (i) relating to the sale thereof by such Originator
to Seller under the Sale Agreement, (ii) relating to the security interest
granted to Administrative Agent under this Agreement, or (iii) that has been
released or terminated.

 

(ii)                                  The Seller is not is aware of any
judgment, ERISA or tax lien filings against the Seller or any Originator.

 

(iii)                               No Account is in the name of any person
other than the Seller or the Administrative Agent (for the benefit of the
Purchasers). Neither the Seller nor the Servicer has consented to any bank
maintaining such account to comply with instructions of any person other than
the Administrative Agent (for the benefit of the Purchasers).

 

(iv)                              Notwithstanding any other provision of the
Agreement or any other Transaction Document, the representations, warranties and
agreements contained in Section 3 of Exhibit III of the Agreement shall be
continuing, and remain in full force and

 

III-6

--------------------------------------------------------------------------------


 

effect until such time as the Purchased Interest and all other obligations under
the Agreement have been finally and fully paid and performed.

 

(v)                                 The parties to the Agreement (to the extent
required pursuant to the terms of the Conduit Purchaser’s commercial paper
program): (i) shall not, without obtaining a confirmation of the then-current
rating of the Notes, waive any of the representations set forth in this
Section 3; (ii) shall provide the Ratings Agencies with prompt written notice of
any breach of any representations set forth in this Section 3, and shall not,
without obtaining a confirmation of the then-current rating of the Notes (as
determined after any adjustment or withdrawal of the ratings following notice of
such breach) waive a breach of any of the representations set forth in this
Section 3.

 

(vi)                              In order to evidence the interests of the
Administrative Agent (for the benefit of the Purchasers) under this Agreement,
the Servicer shall, from time to time take such action, or execute and deliver
such instruments as may be necessary or advisable (including, without
limitation, such actions as are reasonably requested by the Administrative Agent
(for the benefit of the Purchasers)) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Pool Receivables, Related Security and Collections. The Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Administrative Agent (for the benefit of the Purchasers) for the
Administrative Agent’s authorization and approval all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Seller, any Originator or the Administrative Agent where
allowed by applicable law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements, without the prior written consent of the Administrative Agent (for
the benefit of the Purchasers).

 

D. Preference. Each remittance of collections by the Seller to the Purchasers
under this Agreement will have been (i) in payment of a debt incurred by the
Seller in the ordinary course of business or financial affairs of the Seller and
(ii) made in the ordinary course of business or financial affairs of the Seller.

 

III-7

--------------------------------------------------------------------------------


 

EXHIBIT IV

COVENANTS

 

l. Covenants of the Seller. Until the latest of the Facility Termination Date,
the date on which no Aggregate Investment of or Aggregate Yield in respect of
the Purchased Interest shall be outstanding or the date all other amounts owed
by the Seller under the Agreement to any Purchaser, the Administrative Agent and
any other Indemnified Party or Affected Person shall be paid in full:

 

a. Compliance with Laws, Etc. The Seller shall comply with all applicable laws,
rules, regulations and orders, and preserve and maintain its corporate
existence, rights, franchises, qualifications and privileges, except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications
and privileges would not have a Material Adverse Effect.

 

b. Location, Records and Books of Account, Etc. The Seller shall provide the
Administrative Agent with at least 30 days’ written notice before making any
change in the Seller’s name or making any other change in the Seller’s identity,
location or corporate structure (including a change in jurisdiction of
organization) that could render any UCC financing statement filed in connection
with this Agreement “seriously misleading” as such term (or similar term) is
used in the UCC; each notice to the Administrative Agent pursuant to this
sentence shall set forth the applicable change and the effective date thereof.
The office where the Seller keeps its records concerning the Receivables shall
be at the address set forth below its signature to the Agreement or at such
other office consented to in advance by the Administrative Agent and the
Majority Purchasers. The Seller also will maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain (or cause the Servicer to keep and maintain) all documents, books,
records, computer tapes and disks and other information reasonably necessary or
advisable for the collection of all Receivables (including records adequate to
permit the daily identification of each Receivable and all Collections of and
adjustments to each existing Receivable). The Seller will (and will cause each
Originator to) on or prior to the date of the Agreement, (i) delete from its
master data processing records and other books and records relating to the
Purchased Interest all legends marked therein relating to the Nesbitt Burns
Transaction Documents and (iii) mark its master data processing records and
other books and records relating to the Purchased Interest (and at all times
thereafter (until the latest of the Facility Termination Date or the date all
other amounts owed by the Seller under the Agreement shall be paid in full)
continue to maintain such records) with a legend, acceptable to the
Administrative Agent, describing the Purchased Interest.

 

c. Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables.

 

IV-1

--------------------------------------------------------------------------------


 

d. Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.

 

e. Extension or Amendment of Receivables. Except as provided in the Agreement,
the Seller shall not, and shall not permit the Servicer to, extend the maturity
or adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or in any material respect amend, modify or waive any term or
condition of any related Contract.

 

f. Change in Business or Credit and Collection Policy. The Seller shall not make
(or permit any Originator to make) any change in the character of its business
or make or permit any material change to any Credit and Collection Policy. The
Seller will not make or permit any change to any Credit or Collection Policy
without giving prompt written notice thereof to the Administrative Agent.

 

g. Audits. The Seller shall (and shall cause each Originator to), from time to
time during regular business hours, as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrative
Agent, permit the Administrative Agent, or its agents or representatives: (i) to
examine and make copies of and abstracts from all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Seller (or any such Originator) relating to Receivables and the Related
Security, including the related Contracts, and (ii) to visit the offices and
properties of the Seller and the Originators for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or the Seller’s, Amphenol  Corporation’s or
the Originators’ performance under the Transaction Documents or under the
Contracts with any of the officers, employees, agents or contractors of the
Seller, Amphenol Corporation or the Originators having knowledge of such
matters. The Administrative Agent shall be entitled to conduct one audit per
calendar year pursuant to this section at the expense of the Seller, but shall
be responsible for any expenses incurred pursuant to any additional audits in
any calendar year (unless a Termination Event or Unmatured Termination Event
exists).

 

h. Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, the Originators, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrative Agent and the Majority Purchasers shall
have consented thereto in writing and the Administrative Agent shall have
received copies of all agreements and documents (including Lock-Box Agreements)
that it may request in connection therewith.

 

i. Deposits to Lock-Box Accounts and the Concentration Account Bank. The Seller
(or the Servicer on its behalf) shall: (i) instruct all Obligors to make
payments of all Receivables to one or more Lock-Box Accounts or to post office
boxes to which only Lock-Box Banks have

 

IV-2

--------------------------------------------------------------------------------


 

access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it into the Concentration
Account not later than one Business Day after receipt thereof. Each Lock-Box
Account shall be subject to a Lock-Box Agreement and the Concentration Account
shall at all times be subject to a Concentration Account Agreement. The Seller
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account or the Concentration Account cash or cash
proceeds other than Collections.

 

j. Reporting Requirements. The Seller will provide to the Administrative Agent
(in multiple copies, if requested by the Administrative Agent) the following:

 

i.                                          as soon as available and in any
event within 45 days after the end of the first three quarters of each fiscal
year of the Seller, balance sheets of the Seller and its subsidiaries as of the
end of such quarter and statements of income and retained earnings of the Seller
and its subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified as to accuracy by the
chief financial officer of the Seller;

 

ii.                                       as soon as available and in any event
within 65 days after the end of each fiscal year of the Seller, a copy of the
annual report for such year for the Seller and its subsidiaries, containing
financial statements for such year audited by independent certified public
accountants of nationally recognized standing acceptable to the Administrative
Agent;

 

iii.                                    as soon as possible and in any event
within five days after the occurrence of each Termination Event or Unmatured
Termination Event, a statement of the chief financial officer of the Seller
setting forth details of such Termination Event or Unmatured Termination Event
and the action that the Seller has taken and proposes to take with respect
thereto;

 

iv.                                   promptly after the filing or receiving
thereof, copies of all reports and notices that the Seller or any Affiliate
files under ERISA with the Internal Revenue Service, the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or that the Seller or any
Affiliate receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or any
of its Affiliates is or was, within the preceding five years, a contributing
employer, in each case in respect of the assessment of withdrawal liability or
an event or condition that could, in the aggregate, result in the imposition of
liability on the Seller and/or any such Affiliate;

 

v.                                      at least thirty days before any change
in the Seller’s name, jurisdiction of organization, location or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof;

 

vi.                                   promptly after the Seller obtains
knowledge thereof, notice of any: (A) material litigation, investigation or
proceeding that may exist at any time between the

 

IV-3

--------------------------------------------------------------------------------


 

Seller and any Person or (B) material litigation or proceeding relating to any
Transaction Document;

 

vii.                                promptly after the occurrence thereof,
notice of a material adverse change in the business, operations, property or
financial or other condition of Amphenol Corporation, the Seller, the Servicer
or any Originator; and

 

viii.                             such other information respecting the
Receivables or the condition or operations, financial or otherwise, of the
Seller or any of its Affiliates as the Administrative Agent or any Purchaser
Agent may from time to time reasonably request.

 

k. Certain Agreements. Without the prior written consent of the Administrative
Agent and the Majority Purchasers,  the Seller will not (and will not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
incorporation or by-laws.

 

l.              Restricted Payments. (i) Except pursuant to clause (ii) below,
the Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).

 

(ii) Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the AFC Note in accordance with its terms, and (B) if
no amounts are then outstanding under the AFC Note, the Seller may declare and
pay dividend.

 

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.4(d) and 1.5(d) of the Agreement and clause 1(n) of this
Exhibit IV to the Agreement. Furthermore, the Seller shall not pay, make or
declare: (A) any dividend if, after giving effect thereto, the Seller’s tangible
net worth would be less than $4,000,000 or (B) any Restricted Payment (including
any dividend) if, after giving effect thereto, any Termination Event or
Unmatured Termination Event shall have occurred and be continuing.

 

m. Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the AFC Note; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 

n. Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Administrative Agent and the Purchasers under the Agreement and under the Fee
Letter); (ii) the payment of accrued and unpaid interest on the AFC

 

IV-4

--------------------------------------------------------------------------------


 

Note; (iii) payment of the principal on the AFC Note; and (iv) other legal and
valid corporate purposes.

 

o. Tangible Net Worth. The Seller will not permit its tangible net worth, at any
time, to be less than $4,000,000.

 

p. Calculation of the Purchased Interest. The Seller shall calculate the
Purchased Interest on a daily basis and, if requested, provide the results of
such calculation to the Administrative Agent, Moody’s, S&P or Fitch, as
applicable.

 

2. Covenants of the Servicer and Amphenol Corporation. Until the latest of the
Facility Termination Date, the date on which no Investment of or Yield in
respect of the Purchased Interest shall be outstanding or the date all other
amounts owed by the Seller under the Agreement to the Purchasers, the
Administrative Agent and any other Indemnified Party or Affected Person shall be
paid in full:

 

a. Compliance with Laws, Etc. The Servicer and, to the extent that it ceases to
be the Servicer, Amphenol Corporation shall comply (and shall cause each
Originator to comply) in all material respects with all applicable laws, rules,
regulations and orders, and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges, except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges would not have a Material Adverse Effect on the Seller, Servicer, any
Originator or Amphenol Corporation, if it is no longer the Servicer.

 

b. Records and Books of Account, Etc. The office the Servicer keeps its records
concerning the Receivables is at the address of the Servicer set forth under its
name on the signature page to the Agreement or in such other locations consented
to in Advance by the Administrative Agent and the Majority Purchasers. The
Servicer and, to the extent that it ceases to be the Servicer, Amphenol
Corporation, also will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).

 

c. Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer and, to the extent that it ceases to be the Servicer, Amphenol
Corporation, shall (and shall cause Originator to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Receivable and the related
Contract.

 

d. Extension or Amendment of Receivables. Except as provided in the Agreement,
the Servicer and, to the extent that it ceases to be the Servicer, Amphenol
Corporation, shall not extend (and shall not permit any Originator to extend),
the maturity or adjust the Outstanding

 

IV-5

--------------------------------------------------------------------------------

 


 

Balance or otherwise modify the terms of any Pool Receivable, or amend, modify
or waive any term or condition of any related Contract.

 

e. Change in Credit and Collection Policy. The Servicer and, to the extent that
it ceases to be the Servicer, Amphenol Corporation, shall not make (and shall
not permit any Originator to make) any material change in any Credit and
Collection Policy. The Servicer will not make or permit any change to any Credit
or Collection Policy without giving prompt written notice thereof to the
Administrative Agent.

 

f. Audits. The Servicer and, to the extent that it ceases to be the Servicer,
Amphenol Corporation, shall (and shall cause each Originator to), from time to
time during regular business hours, as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrative
Agent, permit the Administrative Agent, or its agents or representatives: (i) to
examine and make copies of and abstracts from all books, records and documents
(including computer tapes and disks) in its possession or under its control
relating to Receivables and the Related Security, including the related
Contracts; and (ii) to visit its offices and properties for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Receivables and the Related Security or its performance hereunder or
under the Contracts with any of its officers, employees, agents or contractors
having knowledge of such matters. The Administrative Agent shall be entitled to
conduct one audit per calendar year pursuant to this section at the expense of
Amphenol Corporation, but shall be responsible for any expenses incurred
pursuant to any additional audits in any calendar year (unless a Termination
Event or Unmatured Termination Event exists).

 

g. Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Amphenol Corporation, shall not (and shall not permit any Originator to) add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account from
those listed in Schedule II to the Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Servicer or any
Lock-Box Account (or related post office box), unless the Administrative Agent
and the Majority Purchasers shall have consented thereto in writing and the
Administrative Agent shall have received copies of all agreements and documents
(including Lock-Box Agreements) that it may request in connection therewith.

 

h. Deposits to Lock-Box Accounts and the Concentration Account. The Servicer
shall: (i) instruct all Obligors to make payments of all Receivables to one or
more Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it into the Concentration
Account not later than one Business Day after receipt thereof. Each Lock-Box
Account shall be subject to a Lock-Box Letter and the Concentration Account
shall at all times be subject to a Concentration Account Agreement. The Servicer
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account or the Concentration Account cash or cash
proceeds other than Collections.

 

IV-6

--------------------------------------------------------------------------------


 

i. Reporting Requirements. Amphenol Corporation shall provide to the
Administrative Agent (in multiple copies, if requested by the Administrative
Agent) and each Purchaser Agent the following:

 

i.                                          as soon as available and in any
event within 45 days after the end of the first three quarters of each fiscal
year of Amphenol Corporation, balance sheets of Amphenol Corporation and its
consolidated Subsidiaries as of the end of such quarter and statements of
income, retained earnings and cash flow of Amphenol Corporation and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of such Person;

 

ii.                                       as soon as available and in any event
within 65 days after the end of each fiscal year of Amphenol Corporation, a copy
of the annual report for such year for Amphenol Corporation and its consolidated
Subsidiaries, containing financial statements for such year audited by
independent certified public accountants of nationally recognized standing;

 

iii.                                    as to the Servicer only, as soon as
available and in any event not later than the Report Date, an Information
Package as of the Month-End Date or, within five Business Days of a request by
the Administrative Agent, an Information Package for such periods as is
specified by the Administrative Agent (including on a semi-monthly, weekly or
daily basis);

 

iv.                                   as soon as possible and in any event
within five days after becoming aware of the occurrence of each Termination
Event or Unmatured Termination Event, a statement of the chief financial officer
of Amphenol Corporation setting forth details of such Termination Event or
Unmatured Termination Event and the action that such Person has taken and
proposes to take with respect thereto;

 

v.                                      promptly after the sending or filing
thereof, copies of all reports that Amphenol Corporation sends to any of its
security holders, and copies of all reports and registration statements that
Amphenol Corporation or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange; provided, that any filings with
the Securities and Exchange Commission that have been granted “confidential”
treatment shall be provided promptly after such filings have become publicly
available;

 

vi.                                   promptly after the filing or receiving
thereof, copies of all reports and notices that Amphenol Corporation or any of
its Affiliate files under ERISA with the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor or that such Person
or any of its Affiliates receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
such Person or any of its Affiliate is or was, within the preceding five years,
a contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition that could, in the aggregate, result in the
imposition of liability on Amphenol Corporation and/or any such Affiliate;

 

IV-7

--------------------------------------------------------------------------------


 

vii.                                at least thirty days before any change in
Amphenol Corporation’s or any Originator’s jurisdiction of organization, name or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof;

 

viii.                             promptly after Amphenol Corporation obtains
knowledge thereof, notice of any: (A) litigation, investigation or proceeding
that may exist at any time between Amphenol Corporation or any of its
Subsidiaries and any Governmental Authority that, if not cured or if adversely
determined, as the case may be, would have a Material Adverse Effect;
(B) litigation or proceeding adversely affecting such Person or any of its
Subsidiaries in which the amount involved is $2,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought; or
(C) litigation or proceeding relating to any Transaction Document;

 

ix.                                     promptly after the occurrence thereof,
notice of a material adverse change in the business, operations, property or
financial or other condition of Amphenol Corporation or any of its Subsidiaries;

 

x.                                        promptly after the occurrence thereof,
notice of any downgrade of Amphenol Corporation;

 

xi.                                     such other information respecting the
Receivables or the condition or operations, financial or otherwise, of Amphenol
Corporation or any of its Affiliates as the Administrative Agent or any
Purchaser Agent may from time to time reasonably request; and

 

xii.                                  promptly after the occurrence thereof,
notice of any material acquisition or investment by Amphenol Corporation of or
in any Person, business or operation.

 

j.                                          The Servicer and, to the extent it
ceases to be the Servicer, Amphenol Corporation, shall track and review the
Distributor Incentive Program and all adjustments with respect to Pool
Receivables related thereto, and shall insure that the credit memos issued in
connection therewith reflect such adjustments in all material respects.

 

3. Separate Existence. Each of the Seller and Amphenol Corporation hereby
acknowledges that the Purchasers, the Administrative Agent and the Liquidity
Providers are entering into the transactions contemplated by this Agreement and
the other Transaction Documents in reliance upon the Seller’s identity as a
legal entity separate from Amphenol Corporation and its Affiliates. Therefore,
from and after the date hereof, each of the Seller and Amphenol Corporation
shall take all steps specifically required by the Agreement or reasonably
required by the Administrative Agent to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Amphenol
Corporation and any other Person, and is not a division of Amphenol Corporation,
its Affiliates or any other Person. Without limiting the generality of the
foregoing and in addition to and consistent with the other covenants set forth
herein, each of the Seller and Amphenol Corporation shall take such actions as
shall be required in order that:

 

IV-8

--------------------------------------------------------------------------------


 

(a)  The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

 

(b)  The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

 

(c)  Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who is not a direct, indirect or
beneficial stockholder, officer, director, employee, affiliate, associate or
supplier of Amphenol Corporation or any of its Affiliates. The certificate of
incorporation of the Seller shall provide that: (i) the Seller’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Seller unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action, and (ii) such provision cannot be amended without the prior written
consent of the Independent Director;

 

(d)  The Independent Directors shall not at any time serve as a trustee in
bankruptcy for the Seller, Amphenol Corporation or any Affiliate thereof;

 

(e)  Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller. The Seller will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

 

(f)  The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant to the Agreement. The Seller
will not incur any material indirect or overhead expenses for items shared with
Amphenol Corporation (or any other Affiliate thereof) that are not reflected in
the Servicing Fee. To the extent, if any, that the Seller (or any Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee or the
manager’s fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered; it being understood that
Amphenol Corporation shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Transaction Documents, including
legal, agency and other fees;

 

(g)  The Seller’s operating expenses will not be paid by Amphenol Corporation or
any other Affiliate thereof;

 

IV-9

--------------------------------------------------------------------------------


 

(h)  All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

 

(i)  The Seller’s books and records will be maintained separately from those of
Amphenol Corporation and any other Affiliate thereof;

 

(j)  All financial statements of Amphenol Corporation or any Affiliate thereof
that are consolidated to include Seller will contain detailed notes clearly
stating that: (i) a special purpose corporation exists as a Subsidiary of
Amphenol Corporation, and (ii) the Originators have sold receivables and other
related assets to such special purpose Subsidiary that, in turn, has sold
undivided interests therein to certain financial institutions and other
entities;

 

(k)  The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of  Amphenol Corporation or any
Affiliate thereof;

 

(l)  The Seller will strictly observe corporate formalities in its dealings with
Amphenol Corporation or any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of Amphenol Corporation or any
Affiliate thereof except as permitted by the Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which Amphenol Corporation or any
Affiliate thereof (other than Amphenol Corporation in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of Amphenol Corporation or any Subsidiary or other
Affiliate of Amphenol Corporation. The Seller will pay to the appropriate
Affiliate the marginal increase or, in the absence of such increase, the market
amount of its portion of the premium payable with respect to any insurance
policy that covers the Seller and such Affiliate; and

 

(m)  The Seller will maintain arm’s-length relationships with Amphenol
Corporation (and any Affiliate thereof). Any Person that renders or otherwise
furnishes services to the Seller will be compensated by the Seller at market
rates for such services it renders or otherwise furnishes to the Seller. Neither
the Seller nor Amphenol Corporation will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Seller and Amphenol Corporation
will immediately correct any known misrepresentation with respect to the
foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity.

 

(n)  Amphenol Corporation shall not pay the salaries of Seller’s employees, if
any.

 

IV-10

--------------------------------------------------------------------------------


 

EXHIBIT V

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

a. (i) the Seller or the Servicer (if the Servicer is Amphenol Corporation)
shall fail to make when due any payment or deposit to be made by it under the
Agreement and applied thereunder to reduce the Aggregate Investment, (ii) the
Servicer shall fail to deliver the Information Package pursuant to the Agreement
within two Business Days after the Report Date, or (iii) Amphenol Corporation
shall resign as Servicer, and no successor Servicer reasonably satisfactory to
the Administrative Agent and the Majority Purchasers shall have been appointed;

 

b. any representation or warranty made or deemed made by the Seller, Amphenol
Corporation or  any Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, Amphenol Corporation or any
Originator or the Servicer pursuant to the Agreement or any other Transaction
Document, shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered and any such incorrectness or untruth
shall remain unremedied for thirty days after Seller or Servicer shall have
actual or constructive knowledge thereof;

 

c. the Seller, Amphenol Corporation or any other Originator shall fail to
perform or observe in any material respect any other term, covenant or agreement
contained in this Agreement or in any other Transaction Document on its part to
be performed or observed and any such failure shall remain unremedied for thirty
days after Seller or Servicer shall have actual or constructive knowledge
thereof;

 

d. the Agreement or any Purchase or reinvestment pursuant to the Agreement shall
for any reason: (i) cease to create, or the Purchased Interest shall for any
reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrative Agent (for the benefit of the
Purchasers) with respect to such Pool Assets shall cease to be, a valid and
enforceable first priority perfected security interest, free and clear of any
Adverse Claim;

 

e. the Seller, Amphenol Corporation or any Originator shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Amphenol Corporation or any Originator seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial
part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or

 

V-1

--------------------------------------------------------------------------------


 

any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, Amphenol Corporation or any Originator shall take
any corporate action to authorize any of the actions set forth above in this
paragraph;

 

f. (i) the (A) the monthly Dilution Ratio shall exceed 7.75%, (B) the 91-120
Days Past Due Ratio shall exceed 8.0%, (C) the Three Month 61-90 Days Past Due
Ratio shall exceed 9.50%, or (D) the Three Month 91-120 Days Past Due Ratio
shall exceed 5.5%;

 

g. (i) a Change in Control shall occur or (ii) an Amphenol Change in Control
shall occur;

 

h. (i) the Purchased Interest shall exceed 100% for more than one Business Day;

 

i. (i) the Seller, Amphenol Corporation, the Servicer or any Originator or any
of its Subsidiaries shall fail to pay any principal of or premium or interest on
any of its Debt that is outstanding in a principal amount of at least
$30,000,000 in the aggregate (or any amount in the case of Seller) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt (whether or not waived); or (ii) any other
event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement, mortgage,
indenture or instrument (whether or not waived), if, in either case: (a) the
effect of such non-payment, event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt, or (b) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;

 

j. either: (i) the Internal Revenue Service shall file a notice of lien with
respect to any of the assets of Seller, any Originator, Amphenol Corporation or
any ERISA Affiliate asserting a claim or claims pursuant to Section 6321 of the
Internal Revenue Code that would have a Material Adverse Effect on Seller or
Amphenol Corporation and the Originators, and such lien shall not have been
released within ten (10) Business Days after it is filed, or (ii) the Pension
Benefit Guaranty Corporation shall, or shall indicate its intention in writing
to the Seller, any Originator, Amphenol Corporation or any ERISA Affiliate to,
either file a notice of lien asserting a claim pursuant to Section 4068 of ERISA
with regard to any assets of the Seller, any Originator, Amphenol Corporation or
any ERISA Affiliate or terminate any Benefit Plan subject to Title IV of ERISA;

 

k. (i) one or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $30,000,000, individually or in the aggregate, shall
be entered against the Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution;

 

V-2

--------------------------------------------------------------------------------


 

l. (i)                            Any Transaction Document, or any ownership or
other interest granted or created thereunder that is not immaterial in amount
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of the Seller, the Servicer or any Originator; or (ii) the Seller,
the Servicer, any Originator or any other Amphenol Person shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability;

 

m. Seller’s Tangible Net Worth shall be less than $4,000,000 for more than five
(5) consecutive Business Days;

 

n. Amphenol Corporation shall be in breach of one or more of the financial ratio
covenants in the Credit Agreement dated as of July 15, 2005 among Amphenol
Corporation and certain of its subsidiaries, Bank of America, N.A. as
Administrative Agent and the lenders party thereto, as such Credit Agreement
may be amended, restated or modified from time to time;

 

o. The Undertaking Agreement shall cease to be in full force and effect or
Amphenol Corporation shall fail to perform or observe any term, covenant or
agreement contained in the Undertaking Agreement on its part to be performed or
observed and any such failure shall remain unremedied for ten days after written
notice thereof shall have been given by the Administrative Agent to the Seller
and Amphenol Corporation; or

 

p. the “Purchase and Sale Termination Date” under and as defined in the Sale
Agreement shall have occurred under the Sale Agreement or an Event of Bankruptcy
shall have occurred with respect to any Originator or group of Originators that,
at the time of such Event of Bankruptcy, has originated in the aggregate more
than 15% of the Pool Receivables then in the Receivables Pool.

 

V-3

--------------------------------------------------------------------------------


 

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Sch-I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Sch-II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

TRADE NAMES

 

Legal Entity

 

Trade Names

Amphenol Funding Corp.

 

None

 

 

 

Amphenol Corporation

 

Amphenol Assemble Tech
Amphenol Spectra Strip

 

 

 

Amphenol Antel, Inc.

 

Antel

 

 

 

Amphenol Interconnect Products Corporation

 

Amphenol Assemble Tech-Florida
AIPC
AWISO

 

 

 

Amphenol T&M Antennas, Inc.

 

T&M Antennas

 

 

 

Sine Systems Corporation

 

Pyle-National

 

 

 

Times Fiber Communications, Inc.

 

TFC

 

 

 

Advanced Circuit Technology, Inc.

 

None

 

 

 

Amphenol PCD, Inc.

 

None

 

 

 

Amphenol Connex Corporation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

ORIGINATORS

 

1.               Amphenol Corporation

 

2.               Amphenol Antel, Inc.

 

3.               Advanced Circuit Technology, Inc.

 

4.               Amphenol Connex Corporation

 

5.               Amphenol Interconnect Products Corporation

 

6.               Amphenol PCD, Inc.

 

7.               Sine Systems Corporation

 

8.               Amphenol T&M Antennas, Inc.

 

9.               Times Fiber Communications, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

UCC FILINGS

 

--------------------------------------------------------------------------------


 

ANNEX A

to Receivables Purchase Agreement

 

FORM OF INFORMATION PACKAGE

 

--------------------------------------------------------------------------------


 

ANNEX B

to Receivables Purchase Agreement

 

FORM OF PURCHASE NOTICE

 

[Date]

FORM OF PURCHASE NOTICE

 

Calyon New York Branch, as Agent

 

Attention: Florence Reyes

1301 Avenue of the Americas

 

Fax: (212) 261 3448

New York, NY 10019

 

Tel: (212) 261-7897

 

Re: Amphenol Funding Corp.

 

Ladies and Gentlemen:

 

Reference is made to the Receivables Purchase Agreement dated as of July 31,
2006 (as amended, supplemented or otherwise, modified from time to time, the
“Receivables Purchase Agreement”) among Amphenol Funding Corp (the “Seller”),
Amphenol Corporation (the “Servicer”), Atlantic Asset Securitization LLC and
Calyon New York Branch. Capitalized terms unless otherwise defined herein shall
have the meanings set forth in the Receivables Purchase Agreement.

 

1.                                       The Seller hereby requests a purchase
of $                on                , 20    (the “Purchase Date”) and Fixed
Period(s) ending on
                                                                                          .

 

2.                                       The Seller hereby certifies, represents
and warrants to the Administrative Agent and the Conduit Purchaser that on and
as of the Purchase Date:

 

(a)                                  all applicable conditions precedent set
forth in Exhibit II to the Receivables Agreement have been satisfied;

 

(b)                                 each of its representations and warranties
contained in Exhibit III to the Receivables Agreement will be true and correct,
in all material respects, as if made on and as of the Purchase Date;

 

(c)                                  no event has occurred and is continuing, or
would result from the requested purchase, that constitutes an Termination Event
or Unmatured Termination Event;

 

--------------------------------------------------------------------------------


 

(d)                                 the Facility Termination Date has not
occurred; and

 

(e)                                  after giving effect to the purchase
requested above, (i) the outstanding Aggregate Investment is less than or equal
to the Purchase Limit, and (ii) the aggregate of the Purchased Interest does not
exceed 100%.

 

IN WITNESS WHEREOF, the Seller has caused this Purchase Notice to be executed
and delivered as of this          day of                   , 20   .

 

Amphenol Funding Corp.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Annex C

 

FORM OF ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                ,
       ], is among Amphenol Funding Corp. (the “Seller”),  Atlantic Asset
Securitization LLC, as purchaser (the “Conduit Purchaser”),  Calyon New York
Branch as Administrative Agent and [ ] as Related Committed Purchaser (the
“Related Committed Purchaser”).

 

BACKGROUND

 

The Seller and various others are parties to a certain Receivables Purchase
Agreement dated as of July 31, 2006 (as amended through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. This Agreement constitutes an Assumption Agreement pursuant to
Section 1.2 of the Receivables Purchase Agreement. The Seller desires the
Related Committed Purchaser to [become a Related Committed Purchaser under]
[increase its existing Commitment under] the Receivables Purchase Agreement and
upon the terms and subject to the conditions set forth in the Receivables
Purchase Agreement, the Related Committed Purchaser agrees to [become a Related
Committed Purchaser thereunder with a] [increase its Commitment such that after
giving effect to such increase it will have a] Commitment equal to the amount
set forth as its “Commitment” its signature hereto.

 

Seller hereby represents and warrants to the Related Committed Purchaser as of
the date hereof, as follows:

 

(i)  the representations and warranties of the Seller contained in Exhibit III
of the Receivables Purchase Agreement are correct on and as of such dates as
though made on and as of such dates and shall be deemed to have been made on
such dates;

 

(ii)  no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such transfer; and

 

(iii)  the Facility Termination Date shall not have occurred.

 

SECTION 2. Upon execution and delivery of this Agreement by the Seller and the
Related Committed Purchaser, satisfaction of the other conditions to assignment
specified in Section 6.3 of the Receivables Purchase Agreement (including the
consent of the Seller) and receipt by the Seller and Administrative Agent of
counterparts of this Agreement (whether by facsimile or otherwise) executed by
each of the parties hereto, [the Related Committed Purchaser shall become a
party to, and have the rights and obligations of a Purchaser under, the
Receivables Purchase Agreement] [the Related Committed Purchaser shall increase
its Commitment as indicated above].

 

SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy,

 

C-1

--------------------------------------------------------------------------------


 

reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Notes issued by such Conduit Purchaser is
paid in full. The covenant contained in this paragraph shall survive any
termination of the Receivables Purchase Agreement.

 

SECTION 4. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.

 

(continued on following page)

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

ATLANTIC ASSET SECURITIZATION LLC

 

as Conduit Purchaser

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

c/o Calyon New York Branch, as

 

Administrative Agent

 

1301 Avenue of the Americas

 

Attention: Matthew Croghan

 

Telephone: (212) 459-2619

 

Facsimile: (212) 459-3258

 

 

 

 

 

CALYON NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attention: Matthew Croghan

 

Telephone: (212) 459-2619

 

Facsimile: (212) 459-3258

 

C-3

--------------------------------------------------------------------------------


 

 

[           ], as Related Committed Purchaser

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Percentage:            %

 

Commitment: $

 

 

 

 

Consented and Agreed:

 

 

 

Amphenol Funding Corp., as Seller

 

 

 

By:

 

 

 

Name Printed:

 

 

 

Title:

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

Annex D

Form of Transfer Supplement

 

Dated as of [            , 20   ]

1.

 

Portion of Commitment assigned:

 

$

 

 

 

 

 

Assignor’s remaining portion of Commitment:

 

$

 

 

 

 

 

Portion of Aggregate Investment assigned:

 

$

 

Assignor’s remaining portion of the outstanding balance of the Aggregate
Investment:

 

$

 

Accrued interest (if any) allocable to portion of the Aggregate Investment
assigned:

 

$

 

Accrued interest (if any) allocable to the Assignor’s remaining portion of the
Aggregate Investment:

 

$

 

 

2.

 

Effective Date of this Transfer Supplement:

 

[                 ]

 

 

Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3 of the Receivables Purchase Agreement (defined below), from and
after the effective date specified above, the transferee shall become a party
to, and have the rights and obligations of a Purchaser under, the Receivables
Purchase Agreement dated as of July 31, 2006 (as amended, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among Amphenol Funding Corp., as Seller, Amphenol Corporation, as
Servicer, Atlantic Asset Securitization LLC, as Conduit Purchaser and Calyon New
York Branch, as Administrative Agent. For the purpose of Section 6.2 of the
Receivables Purchase Agreement, notice shall be given to the addresses provided
herein. Capitalized terms used and not otherwise defined herein have the
respective meanings assigned thereto in Exhibit I to the Receivables Purchase
Agreement (including terms incorporated therein by reference).

 

(continued on following page)

 

D-1

--------------------------------------------------------------------------------


 

TRANSFEROR:

[                        ]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

TRANSFEREE:

[                        ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Address]

 

D-2

--------------------------------------------------------------------------------


 

Accepted as of date first above written:

 

 

CALYON NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attention: Matthew Croghan

 

Telephone: (212) 459-2619

 

Facsimile: (212) 459-3258

 

D-3

--------------------------------------------------------------------------------


 

ANNEX E

to Receivables Purchase Agreement

 

FORM OF AMPHENOL CORPORATION UNDERTAKING AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX F

to Receivables Purchase Agreement

 

LIST OF SPECIAL OBLIGORS

 

Avnet, Inc.
Initial Special Concentration Percentage: 6%.

 

Capstone/Arrow, a division of Arrow Electronics, Inc.
Initial Special Concentration Percentage: 8%.

 

--------------------------------------------------------------------------------


 

ANNEX G

to Receivables Purchase Agreement

 

PURCHASER PAYMENT ACCOUNT INFORMATION

 

Calyon, NY Branch

ABA: 026008073

Account name - Atlantic Asset Securitization Corp.

Account #  01-25680-0001-00-001

Attn: Savarra Johnson

Ref:  APH/AASC

 

--------------------------------------------------------------------------------


 

ANNEX H

to Receivables Purchase Agreement

 

EQUIVALENT LONG TERM RATINGS

 

Moody’s

 

 

 

Short-
term

 

Long-
term

 

 

 

Aaa

 

 

P-1

Aa1

 

 

P-1

Aa2

 

 

P-1

Aa3

 

 

P-2

A1

 

 

P-2

A2

 

 

P-2

A3

 

 

P-3

Baa1

 

 

P-3

< Baa1

 

 

Not Prime

 

Standard & Poors

 

 

 

Short-
term

 

Long-
term

 

 

 

AAA

 

 

A-1

AA+

 

 

A-1

AA

 

 

A-1

AA -

 

 

A-1

A+

 

 

A-1

A

 

 

A-2

A -

 

 

A-2

BBB+

 

 

A-2

BBB

 

 

A-3

BBB -

 

 

A-3

< BBB -

 

 

Unrated

 

--------------------------------------------------------------------------------